                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3281 Page 1 of 68



                                  1   HRUTKAY LAW PC
                                      MATTHEW HRUTKAY, Bar No. 297485
                                  2   matt.hrutkay@hrutkaylaw.com
                                      600 W. Broadway, Suite 700
                                  3   San Diego, CA. 92101
                                      Tel: (858) 868-0018
                                  4
                                      TENCER SHERMAN LLP`
                                  5   PHILIP C. TENCER, ESQ., Bar No. 173818
                                      Phil@TencerSherman.com
                                  6   12520 High Bluff Drive, Suite 230
                                      San Diego, CA 92130
                                  7   T: 858.408.6900
                                      F:858.754.1260
                                  8
                                      Attorneys for Plaintiff
                                  9   CHRISTOPHER RICHMOND
                                 10                   UNITED STATES DISTRICT COURT FOR THE
                                 11                      SOUTHERN DISTRICT OF CALIFORNIA
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   CHRISTOPHER RICHMOND, an                   Case No: 3:20-cv-01925-W-KSC
                                      individual;
                                 14
                                      Plaintiff,                                 PLAINTIFF’S OMNIBUS
                                 15                                              OBJECTIONS TO DEFENDANT’S
                                      v.                                         MIKKELSON’S AND
                                 16                                              WESTBROOK’S REQUEST FOR
                                      DAVID MIKKELSON, an individual;            JUDICAL NOTICE AND NOMINAL
                                 17   BRAD WESTBROOK, an individual;             DEFENDANT SNOPES’ MEDIA
                                      and DOE DEFENDANTS 1-10,                   GROUP, INC.’S REQUEST FOR
                                 18   inclusive                                  JUDICIAL NOTICE
                                 19   Defendants,                                Date:         January 25, 2021
                                 20   and                                        Dept:         3C
                                                                                 Judge:        Hon. Thomas J. Whelan
                                 21   SNOPES MEDIA GROUP, INC.
                                 22   Nominal Defendant.
                                 23

                                 24         Plaintiff Christopher Richmond (“Plaintiff”) respectfully submits this
                                 25   Objection to Defendants David Mikkelson and Brad Westbrook (“Defendants”)
                                 26   Request for Judicial Notice in support of their to Motions to Dismiss the Verified
                                 27   First Amended Complaint Brought by Nominal Defendant Snopes Media Group, Inc.
                                 28
                                                                              -1-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3282 Page 2 of 68



                                  1   and Defendants David Mikkelson and Brad Westbrook (“MTD Opposition” or
                                  2   “MTD Opp.”).
                                  3         Plaintiff hereby objects to Defendants’ Request for Judicial Notice (Doc # 91).
                                  4   I.    LEGAL STANDARD
                                  5         “As a general rule, ‘a district court may not consider any material beyond the
                                  6   pleadings in ruling on a Rule 12(b)(6) motion.’” Brightwell v. McMillan Law Firm,
                                  7   No. 16-CV-1696 W (NLS), 2017 WL 1653427, at *2 (S.D. Cal. May 2, 2017). Rule
                                  8   201 of the Federal Rules of Evidence (“FRE”) provides a limited exception to this
                                  9   general standard, and allows the Court to take judicial notice of “a fact that is not
                                 10   subject to reasonable dispute because it . . . can be accurately and readily determined
                                 11   from sources whose accuracy cannot be reasonably questioned.” FRE 201(b).
600 W. B ROADWAY , S UITE 700




                                            Although undisputed matters of public record fall within this limited
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   exception, “[Rule 201 does] not allow for the introduction or consideration of
                                 14   disputed facts, or facts that would contradict those alleged in the complaint.”
                                 15   Brightwell, 2017 WL 1653427, at *2. Here, Defendants’ motions are founded on a
                                 16   mountain of pleadings from the State Action, including arguments made in legal
                                 17   briefs and motions and the disputed contents of numerous other documents, as
                                 18   detailed below. They are plainly “urg[ing] the Court to decide the[ ] motion[s] on
                                 19   extrinsic facts recited in judicially noticed parallel state court documents rather than
                                 20   on the facts alleged in the FAC.” Brightwell, 2017 WL 1653427, at *3. Their requests
                                 21   for judicial notice are simply inconsistent with the well-established rule that “a court
                                 22   may not consider extrinsic evidence so as to contradict the factual allegations in a
                                 23   pleading for the purpose of decision a 12(b)(6) motion. This is no exception.” Id.
                                 24         Defendants’ request for judicial notice of 71 exhibits, adding up to a total of
                                 25   more than 3,000 pages, “threatens to turn a motion to dismiss into a motion for
                                 26   summary judgment.” Joint Equity Committee of Investors of Real Estate Partners,
                                 27   Inc. v. Coldwell Banker Real Estate Corp., No. SACV-10-0401 AG (MLGx), 2011
                                 28   WL 13130010, at *2-3 (C.D. Cal. Sept. 6, 2011).) Although a motion to dismiss tests
                                                                                -2-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3283 Page 3 of 68



                                  1   the sufficiency of the complaint, “voluminously judicially noticed documents”
                                  2   causes the four corners of the complaint to get “lost” in the Court’s analysis. Id.
                                  3   (noting that the exhibits submitted by the parties were “approximately half an inch
                                  4   high” and “two inches high,” respectively). Defendants here ask the Court “to
                                  5   consider heaps of extrinsic documents presented without the protections of a
                                  6   summary judgment, which raises concerns about fairness and due process.” Id.
                                  7         Further, where, as here, Defendants have appended documents that are not
                                  8   referenced in their Motions, “it is unclear why they should be judicially noticed.”
                                  9   Sundby v. Marquee Funding Grp., No. 3:19-cv-0390-GPC-AHG, 2020 WL 434487,
                                 10   at *2 (S.D. Cal. Jan. 28, 2020). All such exhibits included in Defendants’ respective
                                 11   RJNs, but not cited in their respective Motions, should be disregarded entirely.
600 W. B ROADWAY , S UITE 700




                                            Defendants also cite to numerous State Action orders, but the applicability of
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   those orders are limited on a motion to dismiss. “[W]e have held that taking judicial
                                 14   notice of findings of fact from another case exceeds the limits of Rule 201.” Wyatt v.
                                 15   Terhune, 315 F.3d 1108, 1114 (9th Cir. 2003) (“Wyatt”), overruled on other grounds
                                 16   by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014). “Generally, a court may take
                                 17   judicial notice of the existence of a court file in another court, however, it cannot take
                                 18   judicial notice of factual findings made by that court.” Aurora Corp. of Am. V.
                                 19   Michelin Prosperity Co., Ltd., N. CV-13-03516 RSWL (JCx), 2015 WL 5768340, at
                                 20   * 3 (C.D. Cal. Sept. 25, 2015) (court cannot relying on findings of other court to
                                 21   establish findings regarding present action); see also Lundstrom v. Young, 419 F.
                                 22   Supp. 3d 1241, 1253 (S.D. Cal. 2019) (Curiel, J.); Lee v. City of Los Angeles, 250
                                 23   F.3d 668, 688 (9th Cir. 2001) (reversing motion to dismiss based on disputed contents
                                 24   of public records from previous proceedings).
                                 25   “Even where, under the doctrine of stare decisis, a court is generally compelled to
                                 26   abide by conclusions of law made in prior proceedings of higher courts, a court
                                 27   cannot take judicial notice of another court’s determination of the truth of disputed
                                 28
                                                                                 -3-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3284 Page 4 of 68



                                  1   facts.” U.S. v. S. California Edison Co., 300 F. Supp. 2d 964, 975 (E.D. Cal. 2004)
                                  2   (“S. California Edison”).
                                  3         Defendants also cite to numerous argumentative briefs and other disputed
                                  4   filings from the State action, essentially allowing them to violate briefing page limits
                                  5   by attempting to incorporate those briefs by reference. Calence, LLC v. Dimension
                                  6   Data Holdings, PLC, 222 Fed. Appx. 563, 566 (9th Cir. 2007) (no abuse of discretion
                                  7   where trial court refused to consider prior briefing that party attempted to incorporate
                                  8   by reference).
                                  9         “While a court may take judicial notice of a judicial administrative proceeding
                                 10   which has a ‘direct relation to the matters at issue,’ a court can only take judicial
                                 11   notice of the existence of those matters of public record (the existence of a motion or
600 W. B ROADWAY , S UITE 700




                                      of representations having been made therein) but not of the veracity of the arguments
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   and disputed facts contained therein. S. California Edison Co., 300 F. Supp. 2d at
                                 14   974 (E.D. Cal. 2004) (emphasis in original). The Court should deny Defendants’
                                 15   RJNs to the extent they include any documents not cited or referred to in their
                                 16   respective Motions, as well as all requests as to disputed documents, the extent they
                                 17   seek to establish the facts of the matters asserted therein. Defendants’ efforts to
                                 18   overwhelm the Court and Plaintiff with these excessive volumes of extrinsic
                                 19   materials should be rejected for what they are, a desperate attempt to support their
                                 20   factual disputes with disputed facts and issues from the State Action.
                                 21   II.   THE COURT SHOULD DENY DEFENDANTS’ REQUEST THAT IT
                                 22         TAKE JUDICIAL NOTICE OF EXHIBITS 1 THROUGH 36
                                 23         Plaintiff’s specific objections to the specific exhibits for which the Defendants
                                 24   seek judicial notice are set forth in detail below.
                                 25         A.      Snopes Request for Judicial Notice 1
                                 26
                                      1
                                       Snopes’ RJN appends 35 documents, totaling 726 pages. (Declaration of Matthew
                                 27
                                      Hrutkay in Support of Plaintiff’s Omnibus Opposition to Defendants’ Motions to
                                 28   Dismiss (“Hrutkay Decl.”), ¶ _.
                                                                                -4-
                                                 PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3285 Page 5 of 68



                                  1         Exhibit 1: Initial Complaint in brought by Proper Media, LLC, Richmond,
                                  2   and Drew Schoentrup (“State Action plaintiffs”) in Proper Media, LLC v. Snopes
                                  3   Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, filed in the
                                  4   Superior Court of the State of California for the County of San Diego on May 4, 2017
                                  5   (the “State Action”).
                                  6         Snopes cites to this exhibit for the following propositions. Defendants’
                                  7   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  8   as applicable.
                                  9    Citation to Snopes’ Exhibit 1             Objection
                                 10
                                       In 2017, Richmond initiated litigation    Judicial notice of Exhibit 1 is
                                 11    against Snopes and its shareholders in    appropriate only to the extent the exhibit
600 W. B ROADWAY , S UITE 700




                                       San Diego Superior Court in which he      shows Richmond’s filings in the State
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       tried to disenfranchise Snopes’           Action. This exhibit may not be
                                 13
                                       shareholders and oust Mikkelson as its    judicially noticed to provide evidence
                                 14    CEO. (Snopes’ Motion at 3:1-3.)           that Plaintiff in the State Action tried to
                                 15                                              “disenfranchise Snopes shareholders” or
                                                                                 “oust [Defendant Mikkelson as its
                                 16
                                                                                 CEO.” See Brightwell, 2017 WL
                                 17                                              1653427, at *3 (judicial notice “may not
                                 18                                              allow for the introduction or
                                                                                 consideration of disputed facts, or facts
                                 19
                                                                                 that would contradict those alleged in
                                 20                                              the complaint”).
                                 21

                                 22

                                 23         Exhibit 2: Order entered in the State Action on September 7, 2019

                                 24   (“Preliminary Injunction Order”).

                                 25         Snopes cites to this exhibit for the following propositions. Plaintiff’s

                                 26   objections to Snopes Request for Judicial Notice appear alongside each proposition

                                 27   as applicable.

                                 28
                                                                              -5-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3286 Page 6 of 68



                                  1

                                  2   Citations to Snopes’ Exhibit 2              Objection
                                  3
                                      “Snopes promptly cross-complained           This exhibit is subject to judicial notice
                                  4   against Richmond and obtained a             for the limited purpose of establishing
                                  5   preliminary injunction that resulted in     that Snopes filed a cross-complaint in
                                      Snopes regaining control of its website     the State Action and obtained a
                                  6
                                      and its advertising revenue which           preliminary injunction. See Brightwell,
                                  7   Richmond and his company had                2017 WL 1653427, at *3 (judicial notice
                                  8   diverted.” (Snopes’ Motion at 3:4-6.)       “may not allow for the introduction or
                                                                                  consideration of disputed facts, or facts
                                  9
                                                                                  that would contradict those alleged in
                                 10                                               the complaint”). This exhibit is not
                                 11                                               judicially noticeable to support Snopes’
600 W. B ROADWAY , S UITE 700




                                                                                  argumentative characterization of the
   S AN D IEGO , CA 92101




                                 12
                                                                                  outcome of the preliminary injunction,
      H RUTKAY L AW PC




                                 13                                               including that anyone other than Snopes
                                 14                                               had control over its website, or that
                                                                                  Richmond and Proper Media “diverted”
                                 15
                                                                                  Snopes’ advertising revenue.
                                 16

                                 17   “[T]he California Superior Court [in the    Plaintiff         disputes        Snopes’
                                 18   State Action NOT IN THE MOTION]             characterization of this exhibit. In any
                                      already acknowledged Richmond’s             event, factual findings by the court in the
                                 19
                                      hostility towards Snopes on numerous        State Action are not properly subject to
                                 20   occasions, including when it issued a       judicial notice. “[W]e have held that
                                 21   preliminary injunction to enjoin            taking judicial notice of findings of fact
                                      Richmond’s unlawful conduct and when        from another case exceeds the limits of
                                 22
                                      it issued an OSC re: contempt when          Rule 201.” Wyatt, 315 F.3d at 1114.
                                 23   faced with prima facie evidence of
                                 24   Proper Media’s intentional disregard for
                                      the Court’s earlier injunction.” (Snopes’
                                 25
                                      Motion at 22:19-23.)
                                 26

                                 27   “Following the termination, Richmond This exhibit is not subject to judicial
                                 28   and Proper Media unlawfully held notice to support Snopes’ argumentative
                                                                              -6-
                                              PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3287 Page 7 of 68



                                  1
                                       Citations to Snopes’ Exhibit 2           Objection
                                  2    Snopes’ website hostage, refusing to mischaracterization of the issues
                                  3    relinquish control of the website or its addressed in the State Action. See
                                       email accounts.” (Snopes’ Motion at Brightwell, 2017 WL 1653427, at *3
                                  4
                                       2:19-21)                                 (judicial notice “may not allow for the
                                  5                                             introduction or consideration of
                                  6                                             disputed facts, or facts that would
                                                                                contradict those alleged in the
                                  7
                                                                                complaint”). Similarly, the Court may
                                  8                                             not judicially notice findings of facts
                                  9                                             made in the State Action. “[W]e have
                                                                                held that taking judicial notice of
                                 10
                                                                                findings of fact from another case
                                 11                                             exceeds the limits of Rule 201.” Wyatt,
600 W. B ROADWAY , S UITE 700




                                                                                315 F.3d at 1114.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13

                                 14
                                       “Richmond and his co-conspirators          This exhibit is not subject to judicial
                                       improperly withheld all advertising        notice to support Snopes’ argumentative
                                 15    revenue from Snopes, effectively cutting   mischaracterization of the issues
                                 16    off Snopes’ primary source of income       addressed in the State Action. See
                                 17
                                       and inflicting severe financial distress   Brightwell, 2017 WL 1653427, at *3
                                       on the company.” (Snopes’ Motion at        (judicial notice “may not allow for the
                                 18    2:22-24)                                   introduction or consideration of
                                 19                                               disputed facts, or facts that would
                                 20
                                                                                  contradict those alleged in the
                                                                                  complaint”). Similarly, the Court may
                                 21                                               not judicially notice findings of facts
                                 22                                               made in the State Action. “[W]e have
                                 23
                                                                                  held that taking judicial notice of
                                                                                  findings of fact from another case
                                 24                                               exceeds the limits of Rule 201.” Wyatt,
                                 25                                               315 F.3d at 1114.
                                 26
                                            Exhibit 3: Snopes’ Amended and Restated Articles of Incorporation, filed on
                                 27
                                      March 5, 2018 with the Secretary of State for the State of California.
                                 28
                                                                               -7-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3288 Page 8 of 68



                                  1         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  2   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  3   as applicable.
                                  4    Citation to Snopes’ Exhibit 3               Objection
                                  5
                                       Snopes’ Articles of Incorporation           Plaintiffs dispute whether the Amended
                                  6    provide that “The liability of the          Articles of Incorporation appended by
                                  7    directors of this corporation for           Snopes in this exhibit were properly
                                       monetary damages shall be eliminated to     amended so as to be validly in effect.
                                  8
                                       the fullest extent permissible under        Accordingly, they dispute the scope of
                                  9    California law, subject to the limits set   indemnification available to Snopes’
                                 10    forth in Section 204(a)(10) of the          directors. See Brightwell, 2017 WL
                                       California     Corporations      Code.”     1653427, at *3 (judicial notice “may not
                                 11
                                       (Snopes’ Motion at 10:13-16.)               allow for the introduction or
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                                consideration of disputed facts, or facts
      H RUTKAY L AW PC




                                 13                                                that would contradict those alleged in
                                                                                   the complaint”).
                                 14

                                 15         Exhibit 4: Defendant Mikkelson’s Cross-Complaint against Plaintiff
                                 16   Richmond, Drew Schoentrup, Proper Media, LLC, Publife, LLC, [and Tyler Dunn],
                                 17   filed in the State Action on October 31, 2017.
                                 18         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 19   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 20   as applicable.
                                 21    Citation to Snopes’ Exhibit 4               Objection
                                 22
                                       “Weighing      Richmond’s        personal   Judicial notice of this exhibit is not
                                 23    interests as compared to the interests of   necessary to determine that the State
                                 24    the derivative action itself, the seventh   Action has been pending since May 4,
                                       factor once again weighs against            2017. Defendant’s characterization of
                                 25
                                       Richmond,        particularly       given   Plaintiff’s claims in the State Action is
                                 26    Richmond’s numerous claims against          not a fact subject to judicial notice
                                 27    Mikkelson and Snopes’ as well as the        pursuant to FRE 201. See Brightwell,
                                       substantial claims asserted against         2017 WL 1653427, at *3 (judicial notice
                                 28
                                                                               -8-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3289 Page 9 of 68



                                  1
                                       Citation to Snopes’ Exhibit 4  Objection
                                  2    Richmond in the State Action.” “may not allow for the introduction or
                                  3    (Snopes’ Motion at 25:4-7)     consideration of disputed facts, or facts
                                                                      that would contradict those alleged in
                                  4
                                                                      the complaint”). This exhibit provides
                                  5                                   no comparison between the scale of
                                  6                                   damages sought in this litigation as
                                                                      compared with the State Action.
                                  7

                                  8         Exhibit 5: Snopes’ Interpleader Complaint filed by Snopes on January 25,
                                  9   2018, and consolidated into the State Action.
                                 10         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 11   objections to Snopes Request for Judicial Notice appear alongside each proposition
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12   as applicable.
      H RUTKAY L AW PC




                                 13    Citation to Snopes’ Exhibit 5             Objection
                                 14
                                       “Richmond is involved in a personal       This exhibit is subject to judicial notice
                                 15
                                       dispute with defendant directors in a     solely for the fact that it makes the
                                 16    consolidated interpleader action, where   arguments asserted therein, not to prove
                                 17    an appeal between Richmond and            the contents thereof. See Brightwell,
                                       Mikkelson is currently pending.”          2017 WL 1653427, at *3 (judicial notice
                                 18
                                       (Snopes’ Motion at 23:17-19.)             “may not allow for the introduction or
                                 19                                              consideration of disputed facts, or facts
                                 20                                              that would contradict those alleged in
                                                                                 the complaint”).
                                 21

                                 22         Exhibit 6: State Action plaintiffs’ Ex Parte Application for a temporary
                                 23   restraining order and order to show cause re: preliminary injunction, filed on January
                                 24   9, 2019 in the State Action.
                                 25         Snopes makes no citation to Exhibit 6 of its RJN. Accordingly, it should be
                                 26   disregarded in consideration of Snopes’ Motion.
                                 27

                                 28
                                                                               -9-
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3290 Page 10 of 68



                                  1         Exhibit 7: Brief in support of State Action plaintiffs Ex Parte Application for
                                  2   a temporary restraining order and order to show cause re: preliminary injunction,
                                  3   filed in the State Action on January 9, 2019.
                                  4         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  5   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  6   as applicable.
                                  7    Citations to Snopes’ Exhibit 7             Objection
                                  8
                                       “In seeking a temporary restraining        This exhibit is subject to judicial notice
                                  9    order against Snopes, Mikkelson, Green,    solely for the fact that it makes the
                                 10    and Miller, Richmond argued that he        arguments asserted therein, not to prove
                                       was likely to prevail on his derivative    the contents thereof. See Brightwell,
                                 11
                                       UCL claim by showing the legal fee         2017 WL 1653427, at *3 (judicial notice
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    advancements were unlawful because         “may not allow for the introduction or
      H RUTKAY L AW PC




                                 13    “[Mikkelson, Green, and Miller were]       consideration of disputed facts, or facts
                                       not being sued in their respective         that would contradict those alleged in
                                 14
                                       capacities as ‘agents’ of Snopes.”         the complaint”).
                                 15    (Snopes’ Motion at 17:28-18:4.)
                                 16

                                 17    “Richmond further argued he was likely     This exhibit is subject to judicial notice
                                       to prevail on his UCL claim because        solely for the fact that it makes the
                                 18
                                       Mikkelson, Green, and Miller were “not     arguments asserted therein, not to prove
                                 19    entitled to advancement of fees            the contents thereof. See Brightwell,
                                 20    associated    with   pursuing     their    2017 WL 1653427, at *3 (judicial notice
                                       affirmative counterclaims.” (Snopes’       “may not allow for the introduction or
                                 21
                                       Motion at 18:4-7.)                         consideration of disputed facts, or facts
                                 22                                               that would contradict those alleged in
                                 23                                               the complaint”).

                                 24
                                            Exhibit 8: State Action plaintiffs’ Third Amended Complaint (“TAC”), filed
                                 25
                                      in the State Action on April 4, 2019.
                                 26

                                 27

                                 28
                                                                              - 10 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3291 Page 11 of 68



                                  1         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  2   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  3   as applicable.
                                  4    Citations to Snopes’ Exhibit 8             Objection
                                  5
                                       “For the next three-and-a-half years,      Judicial notice of this exhibit is not
                                  6    Richmond continued litigating against      necessary to determine that the State
                                  7    Snopes and its shareholders in the State   Action has been pending since May 4,
                                       Action to further his own interests,       2017. Defendant’s characterization of
                                  8
                                       including by trying to force Snopes to     Plaintiff’s claims in the State Action is
                                  9    continue contracting with Proper Media     not a fact subject to judicial notice
                                 10    for Richmond’s own financial benefit.”     pursuant to FRE 201. See Brightwell,
                                       (Snopes’ Motion at 3:8-11.)                2017 WL 1653427, at *3 (judicial notice
                                 11
                                                                                  “may not allow for the introduction or
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               consideration of disputed facts, or facts
      H RUTKAY L AW PC




                                 13                                               that would contradict those alleged in
                                                                                  the complaint”).
                                 14

                                 15
                                       “Richmond amended his complaint in         It is undisputed that Plaintiff and others
                                 16    the State Action three times and in the    filed a Third Amended Complaint in the
                                 17    process asserted a number of derivative    State Action, or the causes of action
                                       shareholder claims ostensible on           alleged therein. This exhibit is not
                                 18
                                       Snopes’ behalf, including claims           judicially noticeable to support Snopes’
                                 19    challenging        Snopes’       lawful    characterization of the legal fee
                                 20    advancement of legal fees and costs to     advancements as “lawful.” See
                                       its agents: Mikkelson, Vincent Green       Brightwell, 2017 WL 1653427, at *3
                                 21
                                       (Green), and Ryan Miller (Miller).”        (judicial notice “may not allow for the
                                 22    (Snopes’ Motion at 3:12-16.)               introduction or consideration of
                                 23                                               disputed facts, or facts that would
                                                                                  contradict those alleged in the
                                 24
                                                                                  complaint”).
                                 25

                                 26    “Weighing      Richmond’s        personal Judicial notice of this exhibit is not
                                 27    interests as compared to the interest of necessary to determine that the State
                                       the derivative action itself, the seventh Action has been pending since May 4,
                                 28
                                                                              - 11 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3292 Page 12 of 68



                                  1
                                       Citations to Snopes’ Exhibit 8               Objection
                                  2    factor once again weighs against             2017. Defendant’s characterization of
                                  3    Richmond,        particularly  given         Plaintiff’s claims in the State Action is
                                       Richmond’s numerous claims against           not a fact subject to judicial notice
                                  4
                                       Mikkelson and Snopes’ as well as the         pursuant to FRE 201. See Brightwell,
                                  5    substantial claims asserted against          2017 WL 1653427, at *3 (judicial notice
                                  6    Richmond in the State Action.”               “may not allow for the introduction or
                                       (Snopes’ Motion at 25:4-7)                   consideration of disputed facts, or facts
                                  7
                                                                                    that would contradict those alleged in
                                  8                                                 the complaint”). This exhibit provides
                                  9                                                 no comparison between the scale of
                                                                                    damages sought in this litigation as
                                 10
                                                                                    compared with the State Action.
                                 11
600 W. B ROADWAY , S UITE 700




                                            Exhibit 9: State Action plaintiffs’ Motion for preliminary injunction, filed in
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   the State Acton on April 18, 2019.
                                 14         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 15   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 16   as applicable.
                                 17    Citations to Snopes’ Exhibit 9               Objection
                                 18
                                       “Richmond moved for a mandatory              This exhibit is subject to judicial notice
                                 19    injunction to order Mikkelson, Green,        for the limited purpose of identifying the
                                 20    and Miller to “disgorge, restore, and        preliminary injunction sought by
                                       repay to [] Snopes any and all funds or      Richmond in the State Action. See
                                 21
                                       monies that Snopes has previously            Brightwell, 2017 WL 1653427, at *3
                                 22    advanced, reimbursed, transferred, or        (judicial notice “may not allow for the
                                 23    otherwise paid to them, or to their          introduction or consideration of
                                       agents, to pay for their respective legal    disputed facts, or facts that would
                                 24
                                       expenses incurred in connection with         contradict those alleged in the
                                 25    either defending themselves or pursuing      complaint”).
                                 26    any of their affirmative counterclaims in
                                       this litigation.” (Snopes’ Motion at 3:17-
                                 27
                                       22.)
                                 28
                                                                               - 12 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3293 Page 13 of 68



                                  1
                                       Citations to Snopes’ Exhibit 9             Objection
                                  2
                                       Richmond “further sought a prohibitory     This exhibit is subject to judicial notice
                                  3
                                       injunction to enjoin Snopes from           for the limited purpose of identifying the
                                  4    advancing any additional funds for         preliminary injunction sought by
                                  5    Mikkelson, Green, or Miller’s legal        Richmond in the State Action. See
                                       expenses.” (Snopes Motion at 3:22-24.)     Brightwell, 2017 WL 1653427, at *3
                                  6
                                                                                  (judicial notice “may not allow for the
                                  7                                               introduction or consideration of
                                  8                                               disputed facts, or facts that would
                                                                                  contradict those alleged in the
                                  9
                                                                                  complaint”).
                                 10

                                 11    “Richmond argued that Snopes’              This exhibit is subject to judicial notice
600 W. B ROADWAY , S UITE 700




                                       advancement of any legal expenses          for the limited purpose of identifying the
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                       incurred by Mikkelson, Green, and          preliminary injunction sought by
                                       Miller were altogether unlawful because    Richmond in the State Action. See
                                 14    the defendants were “not being sued in     Brightwell, 2017 WL 1653427, at *3
                                 15    their capacities as ‘agents’ of Snopes.”   (judicial notice “may not allow for the
                                 16
                                       (Snopes’ Motion at 3:24-27.)               introduction or consideration of
                                                                                  disputed facts, or facts that would
                                 17                                               contradict those alleged in the
                                 18                                               complaint”).
                                 19
                                            Exhibit 10: Brief in support of State Action plaintiffs’ Motion for preliminary
                                 20
                                      injunction, filed in the State Acton on April 18, 2019.
                                 21
                                            Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 22
                                      objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 23
                                      as applicable.
                                 24
                                       Citations to Snopes’ Exhibit 10            Objection
                                 25

                                 26    “Richmond amended his complaint in It is undisputed that Plaintiff and others
                                       the State Action three times and in the filed a Third Amended Complaint in the
                                 27
                                       process asserted a number of derivative State Action, or the causes of action
                                 28
                                                                              - 13 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3294 Page 14 of 68



                                  1
                                       Citations to Snopes’ Exhibit 10             Objection
                                  2    shareholder claims ostensibly on            alleged therein. This exhibit is not
                                  3    Snopes’ behalf, including claims            judicially noticeable to support Snopes’
                                       challenging       Snopes’       lawful      characterization of the legal fee
                                  4
                                       advancement of legal fees and costs to      advancements as “lawful.” See
                                  5    its agents: Mikkelson, Vincent Green        Brightwell, 2017 WL 1653427, at *3
                                  6    (Green), and Ryan Miller (Miller).”         (judicial notice “may not allow for the
                                       (Snopes’ Motion at 3:12-16.)                introduction or consideration of
                                  7
                                                                                   disputed facts, or facts that would
                                  8                                                contradict those alleged in the
                                  9                                                complaint”).
                                 10

                                 11
                                       “Not only did Richmond litigate these       This exhibit is subject to judicial notice
                                       issues, he even sought prohibitory and      for the limited purpose of identifying the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    mandatory “injunctive relief as             preliminary injunction sought by
      H RUTKAY L AW PC




                                 13    shareholders on behalf of Snopes”,          Richmond in the State Action. See
                                 14
                                       claiming that he was likely to succeed on   Brightwell, 2017 WL 1653427, at *3
                                       the derivative UCL claim—which was          (judicial notice “may not allow for the
                                 15    subsequently stricken by the anti-          introduction or consideration of
                                 16    SLAPP order.” (Snopes’ Motion at            disputed facts, or facts that would
                                 17
                                       16:5-8.)                                    contradict those alleged in the
                                                                                   complaint”).
                                 18

                                 19    After the court in the State Action         This exhibit is subject to judicial notice
                                 20    denied Richmond’s request for a TRO,        for the limited purpose of identifying the
                                 21
                                       Richmond filed another motion               preliminary injunction sought by
                                       requesting a preliminary injunction         Richmond in the State Action. See
                                 22    against Snopes and Mikkelson based on       Brightwell, 2017 WL 1653427, at *3
                                 23    his derivative UCL claim and re-raised      (judicial notice “may not allow for the
                                 24
                                       and re-argued both issues in support of     introduction or consideration of
                                       his request. (Snopes’ Motion at 18:7-       disputed facts, or facts that would
                                 25    11.)                                        contradict those alleged in the
                                 26                                                complaint”).
                                 27

                                 28
                                                                              - 14 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3295 Page 15 of 68



                                  1         Exhibit 11: Snopes’ opposition to State Action plaintiffs’ Ex parte application
                                  2   for an order requiring Snopes to re-designate Slack messages, filed in the State Action
                                  3   on April 25, 2019.
                                  4         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  5   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  6   as applicable.
                                  7    Citation to Snopes’ Exhibit 11               Objection
                                  8
                                       “Richmond and his companies are              This exhibit, an argumentative brief
                                  9    competitors of Snopes, creating yet          filed by Snopes in the State Action
                                 10    another economic interest that is            cannot be judicially noticed for the facts
                                       antagonistic to Snopes and its               asserted therein. See Brightwell, 2017
                                 11
                                       shareholders. As Snopes asserts in the       WL 1653427, at *3 (judicial notice
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    State Action, Richmond and Proper            “may not allow for the introduction or
      H RUTKAY L AW PC




                                 13    Media are “competitor[s] to Snopes in        consideration of disputed facts, or facts
                                       the online advertising revenue market”,      that would contradict those alleged in
                                 14
                                       which has already forced Snopes to take      the complaint”). There is no undisputed
                                 15    “precautionary measures to ensure            evidence in the record establishing that
                                 16    Plaintiffs are unable to inflict further     Proper Media is a competitor of Snopes.
                                       harm       by    usurping     corporate
                                 17
                                       opportunities or disrupting Snopes
                                 18    business partnerships, among other
                                 19    things.” (Snopes’ Motion at 23:20-26.)

                                 20
                                            Exhibit 12: Snopes’ Demurrer to the TAC, filed in the State Action on May
                                 21
                                      5, 2019.
                                 22
                                            Snopes makes no citation to Exhibit 12 of its RJN. Accordingly, it should be
                                 23
                                      disregarded in consideration of Snopes’ Motion.
                                 24
                                            Exhibit 13: Brief in support of Snopes’ Demurrer to the TAC, filed in the State
                                 25
                                      Action on May 5, 2019.
                                 26
                                            Snopes makes no citation to Exhibit 13 of its RJN. Accordingly, it should be
                                 27
                                      disregarded in consideration of Snopes’ Motion.
                                 28
                                                                                - 15 -
                                                 PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3296 Page 16 of 68



                                  1         Exhibit 14: Defendant Mikkelson’s Demurrer to the TAC, filed in the State
                                  2   Action on May 5, 2019.
                                  3         Snopes makes no citation to Exhibit 14 of its RJN. Accordingly, it should be
                                  4   disregarded in consideration of Snopes’ Motion.
                                  5         Exhibit 15: Brief in support of Defendant Mikkelson’s Demurrer to the TAC,
                                  6   filed in the State Action on May 5, 2019.
                                  7         Snopes makes no citation to Exhibit 15 of its RJN. Accordingly, it should be
                                  8   disregarded in consideration of Snopes’ Motion.
                                  9         Exhibit 16: Amended Order entered in the State Action on May 22, 2019.
                                 10         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 11   objections to Snopes Request for Judicial Notice appear alongside each proposition
600 W. B ROADWAY , S UITE 700




                                      as applicable.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13    Citations to Snopes’ Exhibit 16             Objection
                                 14
                                       “The Court denied Richmond’s request This exhibit is subject to judicial notice
                                 15    for injunctive relief in its entirety.” for the limited purpose of identifying the
                                 16    (Snopes’ Motion at 3:27-28.)            contents of the order entered in the State
                                                                               Action. See Brightwell, 2017 WL
                                 17
                                                                               1653427, at *3 (judicial notice “may not
                                 18                                            allow for the introduction or
                                 19                                            consideration of disputed facts, or facts
                                                                               that would contradict those alleged in
                                 20
                                                                               the complaint”). The Court may not
                                 21                                            judicially notice findings of facts made
                                 22                                            in the State Action. “[W]e have held that
                                                                               taking judicial notice of findings of fact
                                 23
                                                                               from another case exceeds the limits of
                                 24                                            Rule 201.” Wyatt, 315 F.3d at 1114.
                                 25

                                 26    “After extensive briefing, the state court This exhibit is subject to judicial notice
                                       again denied Richmond’s request.” for the limited purpose of identifying the
                                 27
                                       (Snopes’ Motion at 18:11-12.)              contents of the order entered in the State
                                 28
                                                                               - 16 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3297 Page 17 of 68



                                  1
                                       Citations to Snopes’ Exhibit 16             Objection
                                  2                                                Action. See Brightwell, 2017 WL
                                  3                                                1653427, at *3 (judicial notice “may not
                                                                                   allow for the introduction or
                                  4
                                                                                   consideration of disputed facts, or facts
                                  5                                                that would contradict those alleged in
                                  6                                                the complaint”). The Court may not
                                                                                   judicially notice findings of facts made
                                  7
                                                                                   in the State Action. “[W]e have held that
                                  8                                                taking judicial notice of findings of fact
                                  9                                                from another case exceeds the limits of
                                                                                   Rule 201.” Wyatt, 315 F.3d at 1114.
                                 10

                                 11         Exhibit 17: Snopes’ Anti-SLAPP Motion to Strike the TAC, filed in the State
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12   Action on June 5, 2019.
      H RUTKAY L AW PC




                                 13         Snopes makes no citation to Exhibit 17 of its RJN. Accordingly, it should be
                                 14   disregarded in consideration of Snopes’ Motion.
                                 15         Exhibit 18: Brief in support of Snopes’ Anti-SLAPP Motion to Strike the
                                 16   TAC, filed in the State Action on June 5, 2019.
                                 17         Snopes makes no citation to Exhibit 18 of its RJN. Accordingly, it should be
                                 18   disregarded in consideration of Snopes’ Motion.
                                 19         Exhibit 19: Defendant Mikkelson’s Anti-SLAPP Motion to Strike the TAC,
                                 20   filed in the State Action on June 5, 2019.
                                 21         Snopes makes no citation to Exhibit 19 of its RJN. Accordingly, it should be
                                 22   disregarded in consideration of Snopes’ Motion.
                                 23         Exhibit 20: Brief in support of Defendant Mikkelson’s Anti-SLAPP Motion
                                 24   to Strike the TAC, filed in the State Action on June 5, 2019.
                                 25         Snopes makes no citation to Exhibit 20 of its RJN. Accordingly, it should be
                                 26   disregarded in consideration of Snopes’ Motion.
                                 27

                                 28
                                                                              - 17 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3298 Page 18 of 68



                                  1         Exhibit 21: Proper Media’s Brief in opposition to Snopes’ Anti-SLAPP
                                  2   Motion to Strike the TAC, filed in the State Action on July 29, 2019.
                                  3         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  4   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  5   as applicable.
                                  6    Citation to Snopes’ Exhibit 21             Objection
                                  7
                                       “Richmond and his companies are            This exhibit, an argumentative brief
                                  8    competitors of Snopes, creating yet        filed in the State Action cannot be
                                  9    another economic interest that is          judicially noticed for the facts asserted
                                       antagonistic to Snopes and its             therein. See Brightwell, 2017 WL
                                 10
                                       shareholders. As Snopes asserts in the     1653427, at *3 (judicial notice “may not
                                 11    State Action, Richmond and Proper          allow for the introduction or
600 W. B ROADWAY , S UITE 700




                                       Media are “competitor[s] to Snopes in      consideration of disputed facts, or facts
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       the online advertising revenue market”,    that would contradict those alleged in
                                 13
                                       which has already forced Snopes to take    the complaint”).)
                                 14    “precautionary measures to ensure
                                 15    Plaintiffs are unable to inflict further
                                       harm       by    usurping     corporate
                                 16
                                       opportunities or disrupting Snopes
                                 17    business partnerships, among other
                                 18    things.” (Snopes’ Motion at 23:20-26.)

                                 19
                                            Exhibit 22: Reply Brief in support of Snopes’ Anti-SLAPP Motion to Strike
                                 20
                                      the TAC, filed in the State Action on August 2, 2019.
                                 21
                                            Snopes makes no citation to Exhibit 22 of its RJN. Accordingly, it should be
                                 22
                                      disregarded in consideration of Snopes’ Motion.
                                 23
                                            Exhibit 23: Richmond and Schoentrup’s Brief in opposition to Snopes’ Anti-
                                 24
                                      SLAPP Motion to Strike the TAC, filed in the State Action on August 2, 2019.
                                 25
                                            Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 26
                                      objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 27
                                      as applicable.
                                 28
                                                                              - 18 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3299 Page 19 of 68



                                  1
                                       Citation to Snopes’ Exhibit 23              Objection
                                  2
                                       "Even in opposing Snopes’ anti-SLAPP        This exhibit is subject to judicial notice
                                  3
                                       Motion,      Richmond     cited    the      for the limited purpose of identifying the
                                  4    abovementioned allegations from his         contents thereof. See Brightwell, 2017
                                  5    complaint and argued that Mikkelson         WL 1653427, at *3 (judicial notice
                                       harmed Snopes by “using Snopes’ to          “may not allow for the introduction or
                                  6
                                       fund his, Green, and Miller’s               consideration of disputed facts, or facts
                                  7    participation in the [State Action],        that would contradict those alleged in
                                  8    including their pursuit of affirmative      the complaint”).
                                       counterclaims.” (Snopes’ Motion at
                                  9
                                       16:8-12.)
                                 10

                                 11           Exhibit 24: Reply Brief in support of Snopes’ Demurrer to the TAC, filed in
600 W. B ROADWAY , S UITE 700




                                      the State Action on August 24, 2019.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13           Snopes makes no citation to Exhibit 24 of its RJN. Accordingly, it should be
                                 14   disregarded in consideration of Snopes’ Motion.
                                 15           Exhibit 25: State Action plaintiffs’ Brief in opposition to Defendant
                                 16   Mikkelson’s Anti-SLAPP Motion to Strike, filed in the State Action on August 13,
                                 17   2019.
                                 18           Snopes makes no citation to Exhibit 25 of its RJN. Accordingly, it should be
                                 19   disregarded in consideration of Snopes’ Motion.
                                 20           Exhibit 26: Reply Brief in support of Defendant Mikkelson’s Anti-SLAPP
                                 21   Motion to Strike, filed in the State Action on August 19, 2019.
                                 22           Snopes makes no citation to Exhibit 26 of its RJN. Accordingly, it should be
                                 23   disregarded in consideration of Snopes’ Motion.
                                 24           Exhibit 27: State Action plaintiffs’ Brief in opposition to Defendant
                                 25   Mikkelson’s Demurrer to the TAC, filed in the State Action on August 19, 2019.
                                 26           Snopes makes no citation to Exhibit 27 of its RJN. Accordingly, it should be
                                 27   disregarded in consideration of Snopes’ Motion.
                                 28
                                                                               - 19 -
                                                PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3300 Page 20 of 68



                                  1         Exhibit 28: Order entered in the State Action on August 22, 2019, granting
                                  2   Defendant Snopes’ Anti-SLAPP Motion to Strike (“Snopes Anti-SLAPP Order”).
                                  3         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  4   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  5   as applicable.
                                  6    Citations to Snopes’ Exhibit 28                Objection
                                  7
                                       The court found in granting Snopes’            This exhibit is subject to judicial notice
                                  8    Anti-SLAPP Motion “that Snopes’                for the limited purpose of identifying the
                                  9    litigation funding constituted a protected     contents of the order entered in the State
                                       activity under the anti-SLAPP statute,         Action. See Brightwell, 2017 WL
                                 10
                                       and determined that the Board’s                1653427, at *3 (judicial notice “may not
                                 11    authorizations of the fee advancements         allow for the introduction or
600 W. B ROADWAY , S UITE 700




                                       were ‘other conduct in furtherance of the      consideration of disputed facts, or facts
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       exercise of a constitutional right of          that would contradict those alleged in
                                 13
                                       petition or the constitutional right of free   the complaint”). The Court may not
                                 14    speech in connection with a public issue       judicially notice findings of facts made
                                 15    or an issue of public interest.’” (Snopes’     in the State Action. “[W]e have held that
                                       Motion at 4:6-10.)                             taking judicial notice of findings of fact
                                 16
                                                                                      from another case exceeds the limits of
                                 17                                                   Rule 201.” Wyatt, 315 F.3d at 1114.
                                 18

                                 19    “The Court granted Snopes’ and                 This exhibit is subject to judicial notice
                                       Mikkelson’s motions to strike all of           for the limited purpose of identifying the
                                 20
                                       Richmond’s derivative advancement              contents of the order entered in the State
                                 21    claims from the State Action with              Action. See Brightwell, 2017 WL
                                 22    prejudice.” (Snopes’ Motion at 4:12-           1653427, at *3 (judicial notice “may not
                                       14.).                                          allow for the introduction or
                                 23
                                                                                      consideration of disputed facts, or facts
                                 24                                                   that would contradict those alleged in
                                 25                                                   the complaint”). The Court may not
                                                                                      judicially notice findings of facts made
                                 26
                                                                                      in the State Action. “[W]e have held that
                                 27                                                   taking judicial notice of findings of fact
                                 28
                                                                                 - 20 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3301 Page 21 of 68



                                  1
                                       Citations to Snopes’ Exhibit 28              Objection
                                  2                                                 from another case exceeds the limits of
                                  3                                                 Rule 201.” Wyatt, 315 F.3d at 1114.
                                  4
                                            Exhibit 29: Reply Brief in support of Defendant Mikkelson’s Demurrer to the
                                  5
                                      TAC, filed in the State Action on August 26, 2019.
                                  6
                                            Snopes makes no citation to Exhibit 29 of its RJN. Accordingly, it should be
                                  7
                                      disregarded in consideration of Snopes’ Motion.
                                  8
                                            Exhibit 30: Order entered in the State action on August 28, 2019, granting
                                  9
                                      Defendant Mikkelson’s Anti-SLAPP Motion to Strike (“Mikkelson Anti-SLAPP
                                 10
                                      Order”).
                                 11
                                            Snopes makes no citation to Exhibit 30 of its RJN. Accordingly, it should be
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      disregarded in consideration of Snopes’ Motion.
                                 13
                                            Exhibit 31: Notice of Ruling on Snopes’ Demurrer to the TAC, filed in the
                                 14
                                      State Action by Snopes on August 30, 2019.
                                 15
                                            Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                 16
                                      objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 17
                                      as applicable.
                                 18
                                       Citation to Snopes’ Exhibit 31               Objection
                                 19

                                 20    “After striking Richmond’s derivative        This exhibit is subject to judicial notice
                                       claims         challenging       Snopes’     for the limited purpose of identifying the
                                 21
                                       advancements for legal expenses, the         contents of the order entered in the State
                                 22    state court determined that Richmond         Action. See Brightwell, 2017 WL
                                 23    was overtly hostile to the Snopes, had       1653427, at *3 (judicial notice “may not
                                       conflicting interests with the company,      allow for the introduction or
                                 24
                                       and was therefore not qualified to           consideration of disputed facts, or facts
                                 25    represent Snopes as a derivative             that would contradict those alleged in
                                 26    plaintiff.” (Snopes’ Motion at 4:16-19.)     the complaint”). The Court may not
                                                                                    judicially notice findings of facts made
                                 27
                                                                                    in the State Action. “[W]e have held that
                                 28
                                                                                - 21 -
                                                 PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3302 Page 22 of 68



                                  1
                                       Citation to Snopes’ Exhibit 31              Objection
                                  2                                                taking judicial notice of findings of fact
                                  3                                                from another case exceeds the limits of
                                                                                   Rule 201.” Wyatt, 315 F.3d at 1114 (9th
                                  4
                                                                                   Cir. 2003).
                                  5

                                  6         Exhibit 32: Snopes’ Third Amended and Supplemental Cross-Complaint,
                                  7   filed in the State Action on October 10, 2019.
                                  8         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  9   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                 10   as applicable.
                                 11    Citations to Snopes’ Exhibit 32             Objection
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
                                       “Snopes, in turn, asserts multiple claims   This exhibit is subject to judicial notice
      H RUTKAY L AW PC




                                 13    against Richmond and Proper Media for       for the limited purpose of identifying the
                                 14    engaging in a series of unlawful actions    contents of Snopes’ pleadings in the
                                       designed to inflict financial harm on       State Action. See Brightwell, 2017 WL
                                 15
                                       Snopes.” (Snopes’ Motion at 22:17-18.)      1653427, at *3 (judicial notice “may not
                                 16                                                allow for the introduction or
                                 17                                                consideration of disputed facts, or facts
                                                                                   that would contradict those alleged in
                                 18
                                                                                   the complaint”). The Court may not
                                 19                                                judicially notice findings of facts made
                                 20                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 21
                                                                                   from another case exceeds the limits of
                                 22                                                Rule 201.” Wyatt, 315 F.3d at 1114.
                                 23

                                 24    “Weighing      Richmond’s        personal   Judicial notice of this exhibit is not
                                       interests as compared to the interests of   necessary to determine that the State
                                 25
                                       the derivative action itself, the seventh   Action has been pending since May 4,
                                 26    factor once again weighs against            2017. Defendant’s characterization of
                                 27    Richmond,        particularly       given   Plaintiff’s claims in the State Action is
                                       Richmond’s numerous claims against          not a fact subject to judicial notice
                                 28
                                                                              - 22 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3303 Page 23 of 68



                                  1
                                       Citations to Snopes’ Exhibit 32            Objection
                                  2    Mikkelson and Snopes’ as well as the       pursuant to FRE 201. See Brightwell,
                                  3    substantial claims asserted against        2017 WL 1653427, at *3 (judicial notice
                                       Richmond in the State Action.”             “may not allow for the introduction or
                                  4
                                       (Snopes’ Motion at 25:4-7)                 consideration of disputed facts, or facts
                                  5                                               that would contradict those alleged in
                                  6                                               the complaint”). This exhibit provides
                                                                                  no comparison between the scale of
                                  7
                                                                                  damages sought in this litigation as
                                  8                                               compared with the State Action.
                                  9

                                 10    “Following the termination, Richmond       This exhibit is not subject to judicial
                                 11
                                       and Proper Media unlawfully held           notice to support Snopes’ argumentative
                                       Snopes’ website hostage, refusing to       mischaracterization of the issues
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    relinquish control of the website or its   addressed in the State Action. See
      H RUTKAY L AW PC




                                 13    email accounts. “(Snopes’ Motion at        Brightwell, 2017 WL 1653427, at *3
                                 14
                                       2:19-21).                                  (judicial notice “may not allow for the
                                                                                  introduction or consideration of
                                 15                                               disputed facts, or facts that would
                                 16                                               contradict those alleged in the
                                 17
                                                                                  complaint”).

                                 18
                                       “Richmond and his co-conspirators          This exhibit is not subject to judicial
                                 19    improperly withheld all advertising        notice to support Snopes’ argumentative
                                 20    revenue from Snopes, effectively cutting   mischaracterization of the issues
                                 21
                                       off Snopes’ primary source of income       addressed in the State Action. See
                                       and inflicting severe financial distress   Brightwell, 2017 WL 1653427, at *3
                                 22    on the company.” (Snopes’ Motion at        (judicial notice “may not allow for the
                                 23    2:22-24).                                  introduction or consideration of
                                 24
                                                                                  disputed facts, or facts that would
                                                                                  contradict those alleged in the
                                 25                                               complaint”).
                                 26

                                 27

                                 28
                                                                             - 23 -
                                              PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3304 Page 24 of 68



                                  1         Exhibit 33: Order entered by the California Court of Appeal, Fourth Appellate
                                  2   District, Division One, Case No. D076375 (the “State Action Appeal”) on January
                                  3   22, 2020.
                                  4         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  5   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  6   as applicable.
                                  7    Citation to Snopes’ Exhibit 33             Objection
                                  8
                                       “Richmond waived his right to appeal       This exhibit is only subject to judicial
                                  9    these orders, which are now final, non-    notice to provide evidence that the
                                 10    appealable judgments.” (Snopes' Motion     appeal of the Snopes Anti-SLAPP Order
                                       at 4:14-15.)                               was dismissed voluntarily by Plaintiff.
                                 11
                                                                                  This exhibit provides no support for the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               argument that the Mikkelson Anti-
      H RUTKAY L AW PC




                                 13                                               SLAPP Order is a final judgment, since
                                                                                  this exhibit speaks only to the appeal of
                                 14
                                                                                  the Snopes Anti-SLAPP Order.
                                 15

                                 16         Exhibit 34: Remittur filed in the State Action Appeal on January 22, 2020.

                                 17         Snopes cites to this exhibit for the following propositions. Plaintiff’s

                                 18   objections to Snopes Request for Judicial Notice appear alongside each proposition

                                 19   as applicable.

                                 20    Citation to Snopes’ Exhibit 34             Objection

                                 21    “Richmond waived his right to appeal       This exhibit is only subject to judicial
                                 22    these orders, which are now final, non-    notice to provide evidence that the
                                       appealable judgments.” (Snopes' Motion     appeal of the Snopes Anti-SLAPP Order
                                 23
                                       at 4:14-15.)                               was dismissed voluntarily by Plaintiff.
                                 24                                               This exhibit provides no support for the
                                 25                                               argument that the Mikkelson Anti-
                                                                                  SLAPP Order is a final judgment, since
                                 26
                                                                                  this exhibit speaks only to the appeal of
                                 27                                               the Snopes Anti-SLAPP Order.
                                 28
                                                                              - 24 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3305 Page 25 of 68



                                  1         Exhibit 35: Appellants’ Opening brief in the State Action Appeal.
                                  2         Snopes cites to this exhibit for the following propositions. Plaintiff’s
                                  3   objections to Snopes Request for Judicial Notice appear alongside each proposition
                                  4   as applicable.
                                  5    Citations to Snopes’ Exhibit 35             Objection
                                  6
                                       “Richmond waived his right to appeal        This exhibit is only subject to judicial
                                  7    these orders, which are now final, non-     notice to provide evidence that the
                                  8    appealable judgments.” (Snopes' Motion      appeal of the Snopes Anti-SLAPP Order
                                       at 4:14-15.)                                was dismissed voluntarily by Plaintiff.
                                  9
                                                                                   This exhibit provides no support for the
                                 10                                                argument that the Mikkelson Anti-
                                 11                                                SLAPP Order is a final judgment, since
600 W. B ROADWAY , S UITE 700




                                                                                   this exhibit speaks only to the appeal of
   S AN D IEGO , CA 92101




                                 12
                                                                                   the Snopes Anti-SLAPP Order.
      H RUTKAY L AW PC




                                 13

                                 14    “Richmond extensively alleged that          This exhibit is subject to judicial notice
                                 15    Mikkelson improperly caused and             only for the contents thereof, and not to
                                       thereafter continued to cause Snopes to     prove the truth of those contents. See
                                 16
                                       advance legal fees to himself, Green,       Brightwell, 2017 WL 1653427, at *3
                                 17    and Miller for “personal legal expenses”    (judicial notice “may not allow for the
                                 18    including their affirmative claims in the   introduction or consideration of
                                       State Action.” (Snopes’ Motion at           disputed facts, or facts that would
                                 19
                                       15:27-16:2.)                                contradict those alleged in the
                                 20                                                complaint”). Further, the State Action
                                 21                                                TAC       provides     more      accurate
                                                                                   information concerning the allegations
                                 22
                                                                                   made therein.
                                 23

                                 24    “Richmond is also involved in a             This exhibit is subject to judicial notice
                                 25    personal dispute with the defendant         only for the contents thereof, and not to
                                       directors in a consolidated interpleader    prove the truth of those contents. See
                                 26
                                       action, where an appeal between             Brightwell, 2017 WL 1653427, at *3
                                 27    Richmond and Mikkelson is currently         (judicial notice “may not allow for the
                                 28                                                introduction or consideration of
                                                                              - 25 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3306 Page 26 of 68



                                  1
                                          Citations to Snopes’ Exhibit 35     Objection
                                  2       pending.” (Snopes’ Motion at 23:17- disputed facts, or facts that would
                                  3       19.)                                contradict those alleged in the
                                                                              complaint”). Specifically, this exhibit
                                  4
                                                                              provides     no    support   for   the
                                  5                                           characterization of the claims and
                                  6                                           defenses in the Interpleader Action as
                                                                              being a “personal dispute.”
                                  7

                                  8            B.      Individual Defendants’ Request for Judicial Notice 2
                                  9            Exhibit 1: Register of Actions in the State Action.
                                 10            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 11   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12   alongside each proposition as applicable.
      H RUTKAY L AW PC




                                 13       Citations to Individuals Exhibit 1           Objection
                                 14
                                          1309 ROA entries are evidence that           This exhibit is subject to judicial notice
                                 15
                                          Plaintiff have extensively against           for the limited purpose of establishing
                                 16       Snopes, Defendant Mikkelson, Green,          that there are 1309 entries in the State
                                 17       and     Miller.  (ECF      Nol.    11-1      Action ROA. See Brightwell, 2017 WL
                                          (“Individuals’ Motion”) at 8:10-20.)         1653427, at *3 (judicial notice “may not
                                 18
                                                                                       allow for the introduction or
                                 19                                                    consideration of disputed facts, or facts
                                 20                                                    that would contradict those alleged in
                                                                                       the complaint”). This exhibit is not
                                 21
                                                                                       subject to judicial notice to support the
                                 22
                                      2
                                        Individual Defendants’ RJN appends 36 documents, totaling 2356 pages.
                                 23
                                      (Declaration of Matthew Hrutkay in Support of Plaintiff’s Omnibus Opposition to
                                 24   Defendants’ Motions to Dismiss (“Hrutkay Decl.”), ¶ _. Notably, few of the
                                      citations in the Individual Defendants’ Motion cite to any particular page or section
                                 25
                                      of the documents. (See, e.g., Individuals’ Motion at ____.) “Defendant’s failure to
                                 26   cite page numbers when referencing voluminous exhibits is not well-taken and
                                      demonstrates a blatant disregard for th[e] Court’s time and resources.” Hardgraves
                                 27
                                      v. Hartley, No. 1:11-cv-01024-AWI-BAM (PC), 2015 WL 367009, at *2, n.1 (E.D.
                                 28   Cal. Jan. 27, 2015).)
                                                                                   - 26 -
                                                    PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3307 Page 27 of 68



                                  1
                                       Citations to Individuals Exhibit 1          Objection
                                  2                                                Individual Defendants’ characterization
                                  3                                                of the litigation, particularly that one
                                                                                   party to the State Action is responsible
                                  4
                                                                                   for the numerous filings therein.
                                  5

                                  6    State Court Plaintiffs filed the original There is no dispute that the State Action
                                  7    complaint in the State Court Action on plaintiffs filed the initial complaint in
                                  8
                                       May 4, 2017. (Individuals’ Motion at the State Action on May 4, 2017.
                                       8:21-22.)
                                  9

                                 10    San Diego Superior Court streamlined        This exhibit is subject to judicial notice
                                 11    Plaintiffs’ overreaching complaint via      for the limited purpose of establishing
600 W. B ROADWAY , S UITE 700




                                       demurrers filed by Snopes and               that there are 1309 entries in the State
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       Defendant Mikkelson. (Individuals’          Action ROA. See Brightwell, 2017 WL
                                 13    Motion at 8:22-24.)                         1653427, at *3 (judicial notice “may not
                                 14                                                allow for the introduction or
                                 15
                                                                                   consideration of disputed facts, or facts
                                                                                   that would contradict those alleged in
                                 16                                                the complaint”). This exhibit is not
                                 17                                                subject to judicial notice for the
                                 18
                                                                                   purposes of supporting the Individual
                                                                                   Defendants’ characterization of the
                                 19                                                complaint as “overreaching”.
                                 20

                                 21    Court in State Action entered judgment There is no dispute that the court in the
                                 22    against Proper Media (Individuals’ State Action dismissed all of Proper
                                       Motion at 8:25-26.)                    Media’s claims against Defendant
                                 23
                                                                              Mikkelson in the State Action.
                                 24

                                 25
                                              Exhibit 2: State Action plaintiffs’ TAC, filed in the State Action on April 4,

                                 26
                                      2019.

                                 27

                                 28
                                                                               - 27 -
                                                PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3308 Page 28 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citations to Individuals’ Exhibit 2         Objection
                                  5
                                       The TAC alleges that Mikkelson              This exhibit is subject to judicial notice
                                  6    conspired with Green and Miller to take     only for the contents thereof, and not to
                                  7    control of Snopes. (Individuals’ Motion     prove the truth of those contents. See
                                       at 9:6-7.)                                  Brightwell, 2017 WL 1653427, at *3
                                  8
                                                                                   (judicial notice “may not allow for the
                                  9                                                introduction or consideration of
                                 10                                                disputed facts, or facts that would
                                                                                   contradict those alleged in the
                                 11
                                                                                   complaint”).
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13    In the TAC, Richmond alleged that           This exhibit is subject to judicial notice
                                 14    Mikkelson knowingly caused Snopes to        only for the contents thereof, and not to
                                       improperly advance attorneys’ fees for      prove the truth of those contents. See
                                 15
                                       himself, Green, and Miller, and that they   Brightwell, 2017 WL 1653427, at *3
                                 16    were not entitled to these advancements     (judicial notice “may not allow for the
                                 17    because each was sued in his individual     introduction or consideration of
                                       capacity, resulting in “siphoning away      disputed facts, or facts that would
                                 18
                                       Snopes’ already dwindling profits,          contradict those alleged in the
                                 19    placing it in imminent danger of            complaint”).
                                 20    insolvency. (Individuals’ Motion at
                                       12:15-20.)
                                 21

                                 22
                                       Mikkelson asserted a cross-complaint in     This exhibit is subject to judicial notice
                                 23    the State Action as a shareholder “to       only for the contents thereof, and not to
                                 24    ensure the accuracy of the corporation’s    prove the truth of those contents. See
                                       shareholder    ledger     and    secure     Brightwell, 2017 WL 1653427, at *3
                                 25
                                       confirmation of the duly elected Board      (judicial notice “may not allow for the
                                 26    of Directors—an action made necessary       introduction or consideration of
                                 27    by Proper Media and Richmond’s              disputed facts, or facts that would
                                       continued false assertion (against          contradict those alleged in the
                                 28
                                                                              - 28 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3309 Page 29 of 68



                                  1
                                       Citations to Individuals’ Exhibit 2         Objection
                                  2    overwhelmingly             contradictory    complaint”). This exhibit provides no
                                  3    evidence) that Proper Media was an          support for the Individual Defendants’
                                       SMG shareholder. (Individuals’ Motion       characterization     of      Defendant
                                  4
                                       at 20:11-17.)                               Mikkelson’s own cross-complaint in the
                                  5                                                State Action, that his cross-complaint
                                  6                                                was brought in any capacity as an agent
                                                                                   of Snopes, or that any assertions by
                                  7
                                                                                   Proper Media were “false” or “against
                                  8                                                overwhelmingly            contradictory
                                  9                                                evidence.”
                                 10
                                              Exhibit 3: Judgment dismissing claims brought by Proper Media against
                                 11
                                      Defendant Mikkelson in the State Action, filed in the State Action on on February 5,
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      2018.
                                 13
                                              Defendant Mikkelson cites to this exhibit for the following propositions.
                                 14
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 15
                                      alongside each proposition as applicable.
                                 16
                                       Citation to Individuals’ Exhibit 3          Objection
                                 17

                                 18    Mikkelson won judgment dismissing There is no dispute that the court in the
                                       claims brought by Proper Media against State Action dismissed all of Proper
                                 19
                                       him. (Individuals’ Motion at 20, n.4.) Media’s claims against Defendant
                                 20                                           Mikkelson in the State Action. “[W]e
                                 21                                           have held that taking judicial notice of
                                                                              findings of fact from another case
                                 22
                                                                              exceeds the limits of Rule 201.” Wyatt,
                                 23                                           315 F.3d at 1114.
                                 24
                                              Exhibit 4: Snopes’ Anti-SLAPP Motion to Strike the TAC (including Brief),
                                 25
                                      filed in the State Action on June 5, 2019.
                                 26

                                 27

                                 28
                                                                               - 29 -
                                                PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3310 Page 30 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citations to Individuals’ Exhibit 4          Objection
                                  5
                                       In response to State Action plaintiffs’      There is no dispute that Snopes and
                                  6    filing of the TAC, Snopes and                Defendant Mikkelson filed anti-SLAPP
                                  7    Mikkelson each filed an Anti-SLAPP           motions against the State Action
                                       Motion to Strike, and Demurrers to the       plaintiffs’ TAC.
                                  8
                                       TAC. (Individuals’ Motion at 9:13-16.
                                  9

                                 10    Defendant Mikkelson and Snopes               This exhibit is subject to judicial notice
                                 11    moved to dismiss the “fee advancement        only for the contents thereof, and not to
600 W. B ROADWAY , S UITE 700




                                       causes of action” and striking all related   prove the truth of those contents. See
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       allegations from the TAC. (Individuals’      Brightwell, 2017 WL 1653427, at *3
                                 13    Motion at 12:24-26.)                         (judicial notice “may not allow for the
                                 14                                                 introduction or consideration of
                                                                                    disputed facts, or facts that would
                                 15
                                                                                    contradict those alleged in the
                                 16                                                 complaint”). This exhibit is not
                                 17                                                 judicially noticeable for the purpose of
                                                                                    identifying which causes of action
                                 18
                                                                                    constituted the “fee advancement causes
                                 19                                                 of action.”
                                 20

                                 21    Mikkelson and Snopes’ Anti-SLAPP             This exhibit is subject to judicial notice
                                       Motions to Strike, and the matter it         only for the contents thereof, and not to
                                 22
                                       addressed, identical to that here, were      prove the truth of those contents. See
                                 23    comprehensively and fully briefed.           Brightwell, 2017 WL 1653427, at *3
                                 24    (Individuals’ Motion at 12:26-27.)           (judicial notice “may not allow for the
                                                                                    introduction or consideration of
                                 25
                                                                                    disputed facts, or facts that would
                                 26                                                 contradict those alleged in the
                                 27                                                 complaint”). This exhibit is not
                                                                                    judicially noticeable to provide support
                                 28
                                                                               - 30 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3311 Page 31 of 68



                                  1
                                       Citations to Individuals’ Exhibit 4        Objection
                                  2                                               for its claims that the matter addressed
                                  3                                               in Snopes’ and Defendant Mikkelson’s
                                                                                  Anti-SLAPP Motions, or the matter they
                                  4
                                                                                  addressed, were identical to those at
                                  5                                               issue here, or the characterization that
                                  6                                               they were “comprehensively and fully
                                                                                  briefed.”
                                  7

                                  8
                                       The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                  9    Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                 10    Plaintiffs included an opposition brief,   prove the truth of those contents. See
                                 11
                                       Richmond’s       127-page declaration      Brightwell, 2017 WL 1653427, at *3
                                       (including exhibits), and Schoentrup’s     (judicial notice “may not allow for the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    declaration and excerpts from three        introduction or consideration of
      H RUTKAY L AW PC




                                 13    deposition transcripts. (Individuals’      disputed facts, or facts that would
                                 14
                                       Motion at 12:27-13:3.)                     contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                 15                                               to judicial notice for any disputed
                                 16                                               inferences that may be drawn from these
                                 17
                                                                                  facts.

                                 18
                                       The response to Snopes’ Anti-SLAPP         This exhibit is subject to judicial notice
                                 19    Motion to Strike included Proper           only for the contents thereof, and not to
                                 20    Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                 21
                                       and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                       brief, and multiple declarations.          (judicial notice “may not allow for the
                                 22    (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                 23                                               disputed facts, or facts that would
                                 24
                                                                                  contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                 25                                               to judicial notice for any disputed
                                 26                                               inferences that may be drawn from these
                                 27
                                                                                  facts.

                                 28
                                                                              - 31 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3312 Page 32 of 68



                                  1
                                       Citations to Individuals’ Exhibit 4         Objection
                                  2
                                       Defendant Mikkelson and Snopes then         This exhibit is subject to judicial notice
                                  3
                                       filed a reply brief in support of their     only for the contents thereof, and not to
                                  4    respective Anti-SLAPP Motions to            prove the truth of those contents. See
                                  5    Strike. (Individuals’ Motion at 13:5-6.)    Brightwell, 2017 WL 1653427, at *3
                                                                                   (judicial notice “may not allow for the
                                  6
                                                                                   introduction or consideration of
                                  7                                                disputed facts, or facts that would
                                  8                                                contradict those alleged in the
                                                                                   complaint”). This exhibit is not subject
                                  9
                                                                                   to judicial notice for any disputed
                                 10                                                inferences that may be drawn from these
                                 11                                                facts.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                            Exhibit 5: Defendant Mikkelson’s Anti-SLAPP Motion to Strike the TAC
                                 13
                                      (including Brief), filed in the State Action on June 5, 2019.
                                 14
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 15
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 16
                                      alongside each proposition as applicable.
                                 17
                                       Citations to Individuals’ Exhibit 5         Objection
                                 18

                                 19    In response to State Action plaintiffs’     This exhibit is subject to judicial notice
                                       filing of the TAC, Snopes and               only for the contents thereof, and not to
                                 20
                                       Mikkelson each filed an Anti-SLAPP          prove the truth of those contents. See
                                 21    Motion to Strike, and Demurrers to the      Brightwell, 2017 WL 1653427, at *3
                                 22    TAC. (Individuals’ Motion at 9:13-16.)      (judicial notice “may not allow for the
                                                                                   introduction or consideration of
                                 23
                                                                                   disputed facts, or facts that would
                                 24                                                contradict those alleged in the
                                 25                                                complaint”). This exhibit is not subject
                                                                                   to judicial notice for any disputed
                                 26
                                                                                   inferences that may be drawn from these
                                 27                                                facts.
                                 28
                                                                               - 32 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3313 Page 33 of 68



                                  1
                                       Citations to Individuals’ Exhibit 5         Objection
                                  2
                                       Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                  3
                                       the “fee advancement causes of action”      only for the contents thereof, and not to
                                  4    and striking all related allegations from   prove the truth of those contents. See
                                  5    the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                       26.)                                        (judicial notice “may not allow for the
                                  6
                                                                                   introduction or consideration of
                                  7                                                disputed facts, or facts that would
                                  8                                                contradict those alleged in the
                                                                                   complaint”). This exhibit is not
                                  9
                                                                                   judicially noticeable for the purpose of
                                 10                                                identifying which causes of action
                                 11                                                constituted the “fee advancement causes
600 W. B ROADWAY , S UITE 700




                                                                                   of action.”
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                       Mikkelson and Snopes’ Anti-SLAPP            This exhibit is subject to judicial notice
                                 14    Motions to Strike, and the matter it        only for the contents thereof, and not to
                                 15    addressed, identical to that here, were     prove the truth of those contents. See
                                 16
                                       comprehensively and fully briefed.          Brightwell, 2017 WL 1653427, at *3
                                       (Individuals’ Motion at 12:26-27.)          (judicial notice “may not allow for the
                                 17                                                introduction or consideration of
                                 18                                                disputed facts, or facts that would
                                 19
                                                                                   contradict those alleged in the
                                                                                   complaint”). This exhibit is not
                                 20                                                judicially noticeable to provide support
                                 21                                                for its claims that the matter addressed
                                 22
                                                                                   in Snopes’ and Defendant Mikkelson’s
                                                                                   Anti-SLAPP Motions, or the matter they
                                 23                                                addressed, were identical to those at
                                 24                                                issue here, or the characterization that
                                 25
                                                                                   they were “comprehensively and fully
                                                                                   briefed.”
                                 26

                                 27

                                 28
                                                                              - 33 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3314 Page 34 of 68



                                  1
                                       Citations to Individuals’ Exhibit 5        Objection
                                  2
                                       The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                  3
                                       Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                  4    Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                  5    127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                       exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                  6
                                       and excerpts from three deposition         introduction or consideration of
                                  7    transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                  8    12:27-13:3.)                               contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                  9
                                                                                  to judicial notice for any disputed
                                 10                                               inferences that may be drawn from these
                                 11                                               facts.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                       The response to Snopes’ Anti-SLAPP         This exhibit is subject to judicial notice
                                       Motion to Strike included Proper           only for the contents thereof, and not to
                                 14    Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                 15    and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                 16
                                       brief, and multiple declarations.          (judicial notice “may not allow for the
                                       (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                 17                                               disputed facts, or facts that would
                                 18                                               contradict those alleged in the
                                 19
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for any disputed
                                 20                                               inferences that may be drawn from these
                                 21                                               facts.
                                 22

                                 23
                                       Defendant Mikkelson and Snopes then        This exhibit is subject to judicial notice
                                       filed a reply brief in support of their    only for the contents thereof, and not to
                                 24    respective Anti-SLAPP Motions to           prove the truth of those contents. See
                                 25    Strike. (Individuals’ Motion at 13:5-6.)   Brightwell, 2017 WL 1653427, at *3
                                 26
                                                                                  (judicial notice “may not allow for the
                                                                                  introduction or consideration of
                                 27                                               disputed facts, or facts that would
                                 28
                                                                              - 34 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3315 Page 35 of 68



                                  1
                                       Citations to Individuals’ Exhibit 5         Objection
                                  2                                                contradict those alleged in the
                                  3                                                complaint”). This exhibit is not subject
                                                                                   to judicial notice for any disputed
                                  4
                                                                                   inferences that may be drawn from these
                                  5                                                facts.
                                  6
                                            Exhibit 6: Proper Media’s Brief in opposition to Snopes’ Anti-SLAPP Motion
                                  7
                                      to Strike, filed in the State Action on July 29, 2019.
                                  8
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                  9
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 10
                                      alongside each proposition as applicable.
                                 11
600 W. B ROADWAY , S UITE 700




                                       Citations to Individuals’ Exhibit 6         Objection
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13    In response to State Action plaintiffs’     There is no dispute that Snopes and
                                 14    filing of the TAC, Snopes and               Defendant Mikkelson filed anti-SLAPP
                                       Mikkelson each filed an Anti-SLAPP          motions against the State Action
                                 15
                                       Motion to Strike, and Demurrers to the      plaintiffs’ TAC.
                                 16    TAC. (Individuals’ Motion at 9:13-16.)
                                 17

                                 18    Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                       the “fee advancement causes of action”      only for the contents thereof, and not to
                                 19
                                       and striking all related allegations from   prove the truth of those contents. See
                                 20    the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                 21    26.)                                        (judicial notice “may not allow for the
                                                                                   introduction or consideration of
                                 22
                                                                                   disputed facts, or facts that would
                                 23                                                contradict those alleged in the
                                 24                                                complaint”). This exhibit is not
                                                                                   judicially noticeable for the purpose of
                                 25
                                                                                   identifying which causes of action
                                 26                                                constituted the “fee advancement causes
                                 27                                                of action.”

                                 28
                                                                               - 35 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3316 Page 36 of 68



                                  1
                                       Citations to Individuals’ Exhibit 6        Objection
                                  2
                                       Mikkelson and Snopes’ Anti-SLAPP           This exhibit is subject to judicial notice
                                  3
                                       Motions to Strike, and the matter it       only for the contents thereof, and not to
                                  4    addressed, identical to that here, were    prove the truth of those contents. See
                                  5    comprehensively and fully briefed.         Brightwell, 2017 WL 1653427, at *3
                                       (Individuals’ Motion at 12:26-27.)         (judicial notice “may not allow for the
                                  6
                                                                                  introduction or consideration of
                                  7                                               disputed facts, or facts that would
                                  8                                               contradict those alleged in the
                                                                                  complaint”). This exhibit is not
                                  9
                                                                                  judicially noticeable to provide support
                                 10                                               for its claims that the matter addressed
                                 11                                               in Snopes’ and Defendant Mikkelson’s
600 W. B ROADWAY , S UITE 700




                                                                                  Anti-SLAPP Motions, or the matter they
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                                  addressed, were identical to those at
                                 13                                               issue here, or the characterization that
                                 14                                               they were “comprehensively and fully
                                                                                  briefed.”
                                 15

                                 16
                                       The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                 17    Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                 18    Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                 19
                                       127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                       exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                 20    and excerpts from three deposition         introduction or consideration of
                                 21    transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                 22
                                       12:27-13:3.)                               contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                 23                                               to judicial notice for any disputed
                                 24                                               inferences that may be drawn from these
                                 25
                                                                                  facts.

                                 26
                                       The response to Snopes’ Anti-SLAPP This exhibit is subject to judicial notice
                                 27    Motion to Strike included Proper only for the contents thereof, and not to
                                 28
                                                                              - 36 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3317 Page 37 of 68



                                  1
                                       Citations to Individuals’ Exhibit 6        Objection
                                  2    Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                  3    and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                       brief, and multiple declarations.          (judicial notice “may not allow for the
                                  4
                                       (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                  5                                               disputed facts, or facts that would
                                  6                                               contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                  7
                                                                                  to judicial notice for any disputed
                                  8                                               inferences that may be drawn from these
                                  9                                               facts.
                                 10

                                 11
                                       Defendant Mikkelson and Snopes then        This exhibit is subject to judicial notice
                                       filed a reply brief in support of their    only for the contents thereof, and not to
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    respective Anti-SLAPP Motions to           prove the truth of those contents. See
      H RUTKAY L AW PC




                                 13    Strike. (Individuals’ Motion at 13:5-6.)   Brightwell, 2017 WL 1653427, at *3
                                 14
                                                                                  (judicial notice “may not allow for the
                                                                                  introduction or consideration of
                                 15                                               disputed facts, or facts that would
                                 16                                               contradict those alleged in the
                                 17
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for any disputed
                                 18                                               inferences that may be drawn from these
                                 19                                               facts.
                                 20
                                            Exhibit 7: Richmond and Schoentrup’s Brief in opposition to Snopes; Anti-
                                 21
                                      SLAPP Motion to Strike, filed in the State Action on July 29, 2019.
                                 22
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 23
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 24
                                      alongside each proposition as applicable.
                                 25
                                       Citations to Individuals’ Exhibit 7        Objection
                                 26

                                 27    In response to State Action plaintiffs’ There is no dispute that Snopes and
                                       filing of the TAC, Snopes and Defendant Mikkelson filed anti-SLAPP
                                 28
                                                                              - 37 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3318 Page 38 of 68



                                  1
                                       Citations to Individuals’ Exhibit 7    Objection
                                  2    Mikkelson each filed an Anti-SLAPP motions against               the   State   Action
                                  3    Motion to Strike, and Demurrers to the plaintiffs’ TAC.
                                       TAC. (Individuals’ Motion at 9:13-16.)
                                  4

                                  5
                                       Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                  6    the “fee advancement causes of action”      only for the contents thereof, and not to
                                  7    and striking all related allegations from   prove the truth of those contents. See
                                  8
                                       the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                       26.)                                        (judicial notice “may not allow for the
                                  9                                                introduction or consideration of
                                 10                                                disputed facts, or facts that would
                                 11
                                                                                   contradict those alleged in the
                                                                                   complaint”). This exhibit is not
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                                judicially noticeable for the purpose of
      H RUTKAY L AW PC




                                 13                                                identifying which causes of action
                                 14
                                                                                   constituted the “fee advancement causes
                                                                                   of action.”
                                 15

                                 16    Mikkelson and Snopes’ Anti-SLAPP            This exhibit is subject to judicial notice
                                 17    Motions to Strike, and the matter it        only for the contents thereof, and not to
                                 18
                                       addressed, identical to that here, were     prove the truth of those contents. See
                                       comprehensively and fully briefed.          Brightwell, 2017 WL 1653427, at *3
                                 19    (Individuals’ Motion at 12:26-27.)          (judicial notice “may not allow for the
                                 20                                                introduction or consideration of
                                 21
                                                                                   disputed facts, or facts that would
                                                                                   contradict those alleged in the
                                 22                                                complaint”). This exhibit is not
                                 23                                                judicially noticeable to provide support
                                 24
                                                                                   for its claims that the matter addressed
                                                                                   in Snopes’ and Defendant Mikkelson’s
                                 25                                                Anti-SLAPP Motions, or the matter they
                                 26                                                addressed, were identical to those at
                                 27
                                                                                   issue here, or the characterization that

                                 28
                                                                              - 38 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3319 Page 39 of 68



                                  1
                                       Citations to Individuals’ Exhibit 7        Objection
                                  2                                               they were “comprehensively and fully
                                  3                                               briefed.”
                                  4

                                  5
                                       The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                       Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                  6    Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                  7    127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                  8
                                       exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                       and excerpts from three deposition         introduction or consideration of
                                  9    transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                 10    12:27-13:3.)                               contradict those alleged in the
                                 11
                                                                                  complaint”).)This exhibit is not subject
                                                                                  to judicial notice for any disputed
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               inferences that may be drawn from these
      H RUTKAY L AW PC




                                 13                                               facts.
                                 14

                                 15
                                       The response to Snopes’ Anti-SLAPP         This exhibit is subject to judicial notice
                                       Motion to Strike included Proper           only for the contents thereof, and not to
                                 16    Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                 17    and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                 18
                                       brief, and multiple declarations.          (judicial notice “may not allow for the
                                       (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                 19                                               disputed facts, or facts that would
                                 20                                               contradict those alleged in the
                                 21
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for any disputed
                                 22                                               inferences that may be drawn from these
                                 23                                               facts.
                                 24

                                 25    Defendant Mikkelson and Snopes then        This exhibit is subject to judicial notice
                                       filed a reply brief in support of their    only for the contents thereof, and not to
                                 26
                                       respective Anti-SLAPP Motions to           prove the truth of those contents. See
                                 27    Strike. (Individuals’ Motion at 13:5-6.)   Brightwell, 2017 WL 1653427, at *3
                                 28                                               (judicial notice “may not allow for the
                                                                              - 39 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3320 Page 40 of 68



                                  1
                                       Citations to Individuals’ Exhibit 7         Objection
                                  2                                                introduction or consideration of
                                  3                                                disputed facts, or facts that would
                                                                                   contradict those alleged in the
                                  4
                                                                                   complaint”). This exhibit is not subject
                                  5                                                to judicial notice for any disputed
                                  6                                                inferences that may be drawn from these
                                                                                   facts.
                                  7

                                  8         Exhibit 8: Reply Brief in support of Snopes’ Anti-SLAPP Motion, filed in the
                                  9   State Action on August 2, 2019.
                                 10         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 11   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12   alongside each proposition as applicable.
      H RUTKAY L AW PC




                                 13    Citations to Individuals’ Exhibit 8         Objection
                                 14
                                       In response to State Action plaintiffs’     There is no dispute that Snopes and
                                 15
                                       filing of the TAC, Snopes and               Defendant Mikkelson filed anti-SLAPP
                                 16    Mikkelson each filed an Anti-SLAPP          motions against the State Action
                                 17    Motion to Strike, and Demurrers to the      plaintiffs’ TAC.
                                       TAC. (Individuals’ Motion at 9:13-16.)
                                 18

                                 19
                                       Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                 20    the “fee advancement causes of action”      only for the contents thereof, and not to
                                 21    and striking all related allegations from   prove the truth of those contents. See
                                       the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                 22
                                       26.)                                        (judicial notice “may not allow for the
                                 23                                                introduction or consideration of
                                 24                                                disputed facts, or facts that would
                                                                                   contradict those alleged in the
                                 25
                                                                                   complaint”). This exhibit is not
                                 26                                                judicially noticeable for the purpose of
                                 27                                                identifying which causes of action

                                 28
                                                                              - 40 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3321 Page 41 of 68



                                  1
                                       Citations to Individuals’ Exhibit 8        Objection
                                  2                                               constituted the “fee advancement causes
                                  3                                               of action.”
                                  4

                                  5
                                       Mikkelson and Snopes’ Anti-SLAPP           This exhibit is subject to judicial notice
                                       Motions to Strike, and the matter it       only for the contents thereof, and not to
                                  6    addressed, identical to that here, were    prove the truth of those contents. See
                                  7    comprehensively and fully briefed.         Brightwell, 2017 WL 1653427, at *3
                                  8
                                       (Individuals’ Motion at 12:26-27.)         (judicial notice “may not allow for the
                                                                                  introduction or consideration of
                                  9                                               disputed facts, or facts that would
                                 10                                               contradict those alleged in the
                                 11
                                                                                  complaint”). This exhibit is not
                                                                                  judicially noticeable to provide support
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               for its claims that the matter addressed
      H RUTKAY L AW PC




                                 13                                               in Snopes’ and Defendant Mikkelson’s
                                 14
                                                                                  Anti-SLAPP Motions, or the matter they
                                                                                  addressed, were identical to those at
                                 15                                               issue here, or the characterization that
                                 16                                               they were “comprehensively and fully
                                 17
                                                                                  briefed.”

                                 18
                                       The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                 19    Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                 20    Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                 21
                                       127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                       exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                 22    and excerpts from three deposition         introduction or consideration of
                                 23    transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                 24
                                       12:27-13:3.)                               contradict those alleged in the
                                                                                  complaint”). This exhibit is not subject
                                 25                                               to judicial notice for any disputed
                                 26                                               inferences that may be drawn from these
                                 27
                                                                                  facts.

                                 28
                                                                              - 41 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3322 Page 42 of 68



                                  1
                                       Citations to Individuals’ Exhibit 8         Objection
                                  2
                                       The response to Snopes’ Anti-SLAPP          This exhibit is subject to judicial notice
                                  3
                                       Motion to Strike included Proper            only for the contents thereof, and not to
                                  4    Media’s opposition brief, Schoentrup        prove the truth of those contents. See
                                  5    and Richmond’s separate opposition          Brightwell, 2017 WL 1653427, at *3
                                       brief, and multiple declarations.           (judicial notice “may not allow for the
                                  6
                                       (Individuals’ Motion at 13:3-5.)            introduction or consideration of
                                  7                                                disputed facts, or facts that would
                                  8                                                contradict those alleged in the
                                                                                   complaint”). This exhibit is not subject
                                  9
                                                                                   to judicial notice for any disputed
                                 10                                                inferences that may be drawn from these
                                 11                                                facts.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                       Defendant Mikkelson and Snopes then         This exhibit is subject to judicial notice
                                       filed a reply brief in support of their     only for the contents thereof, and not to
                                 14    respective Anti-SLAPP Motions to            prove the truth of those contents. See
                                 15    Strike. (Individuals’ Motion at 13:5-6.)    Brightwell, 2017 WL 1653427, at *3
                                 16
                                                                                   (judicial notice “may not allow for the
                                                                                   introduction or consideration of
                                 17                                                disputed facts, or facts that would
                                 18                                                contradict those alleged in the
                                 19
                                                                                   complaint”). This exhibit is not subject
                                                                                   to judicial notice for any disputed
                                 20                                                inferences that may be drawn from these
                                 21                                                facts.
                                 22
                                              Exhibit 9: State Action plaintiffs’ Brief in opposition to Defendant
                                 23
                                      Mikkelson’s Anti-SLAPP Motion to Strike, filed in the State Action on August 13,
                                 24
                                      2019.
                                 25
                                              Defendant Mikkelson cites to this exhibit for the following propositions.
                                 26
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 27
                                      alongside each proposition as applicable.
                                 28
                                                                               - 42 -
                                                PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3323 Page 43 of 68



                                  1
                                       Citations to Individuals’ Exhibit 9         Objection
                                  2
                                       In response to State Action plaintiffs’     There is no dispute that Snopes and
                                  3
                                       filing of the TAC, Snopes and               Defendant Mikkelson filed anti-SLAPP
                                  4    Mikkelson each filed an Anti-SLAPP          motions against the State Action
                                  5    Motion to Strike, and Demurrers to the      plaintiffs’ TAC.
                                       TAC. (Individuals’ Motion at 9:13-16.)
                                  6

                                  7
                                       Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                  8    the “fee advancement causes of action”      only for the contents thereof, and not to
                                  9    and striking all related allegations from   prove the truth of those contents. See
                                 10
                                       the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                       26.)                                        (judicial notice “may not allow for the
                                 11                                                introduction or consideration of
600 W. B ROADWAY , S UITE 700




                                                                                   disputed facts, or facts that would
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                                                                   contradict those alleged in the
                                                                                   complaint”). This exhibit is not
                                 14                                                judicially noticeable for the purpose of
                                 15                                                identifying which causes of action
                                 16
                                                                                   constituted the “fee advancement causes
                                                                                   of action.”
                                 17

                                 18    Mikkelson and Snopes’ Anti-SLAPP            This exhibit is subject to judicial notice
                                 19    Motions to Strike, and the matter it        only for the contents thereof, and not to
                                 20
                                       addressed, identical to that here, were     prove the truth of those contents. See
                                       comprehensively and fully briefed.          Brightwell, 2017 WL 1653427, at *3
                                 21    (Individuals’ Motion at 12:26-27.)          (judicial notice “may not allow for the
                                 22                                                introduction or consideration of
                                 23
                                                                                   disputed facts, or facts that would
                                                                                   contradict those alleged in the
                                 24                                                complaint”). This exhibit is not
                                 25                                                judicially noticeable to provide support
                                 26
                                                                                   for its claims that the matter addressed
                                                                                   in Snopes’ and Defendant Mikkelson’s
                                 27                                                Anti-SLAPP Motions, or the matter they
                                 28
                                                                              - 43 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3324 Page 44 of 68



                                  1
                                       Citations to Individuals’ Exhibit 9        Objection
                                  2                                               addressed, were identical to those at
                                  3                                               issue here, or the characterization that
                                                                                  they were “comprehensively and fully
                                  4
                                                                                  briefed.”
                                  5

                                  6    The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                  7    Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                  8
                                       Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                       127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                  9    exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                 10    and excerpts from three deposition         introduction or consideration of
                                 11
                                       transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                       12:27-13:3.)                               contradict those alleged in the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               complaint”). This exhibit is not subject
      H RUTKAY L AW PC




                                 13                                               to judicial notice for any disputed
                                 14
                                                                                  inferences that may be drawn from these
                                                                                  facts.
                                 15

                                 16    The response to Snopes’ Anti-SLAPP         This exhibit is subject to judicial notice
                                 17    Motion to Strike included Proper           only for the contents thereof, and not to
                                 18
                                       Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                       and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                 19    brief, and multiple declarations.          (judicial notice “may not allow for the
                                 20    (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                 21
                                                                                  disputed facts, or facts that would
                                                                                  contradict those alleged in the
                                 22                                               complaint”). This exhibit is not subject
                                 23                                               to judicial notice for any disputed
                                 24
                                                                                  inferences that may be drawn from these
                                                                                  facts.
                                 25

                                 26
                                       Defendant Mikkelson and Snopes then This exhibit is subject to judicial notice
                                 27    filed a reply brief in support of their only for the contents thereof, and not to
                                 28                                            prove the truth of those contents. See
                                                                              - 44 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3325 Page 45 of 68



                                  1
                                       Citations to Individuals’ Exhibit 9      Objection
                                  2    respective Anti-SLAPP Motions to Brightwell, 2017 WL 1653427, at *3
                                  3    Strike. (Individuals’ Motion at 13:5-6.) (judicial notice “may not allow for the
                                                                                introduction or consideration of
                                  4
                                                                                disputed facts, or facts that would
                                  5                                             contradict those alleged in the
                                  6                                             complaint”). This exhibit is not subject
                                                                                to judicial notice for any disputed
                                  7
                                                                                inferences that may be drawn from these
                                  8                                             facts.
                                  9
                                              Exhibit 10: Reply Brief and other materials in support of Defendant
                                 10
                                      Mikkelson’s Anti-SLAPP Motion to Strike, filed in the State Action on August 19,
                                 11
600 W. B ROADWAY , S UITE 700




                                      2019.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                              Defendant Mikkelson cites to this exhibit for the following propositions.
                                 13
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 14
                                      alongside each proposition as applicable.
                                 15
                                       Citations to Individuals’ Exhibit 10        Objection
                                 16

                                 17    In response to State Action plaintiffs’     There is no dispute that Snopes and
                                 18    filing of the TAC, Snopes and               Defendant Mikkelson filed anti-SLAPP
                                       Mikkelson each filed an Anti-SLAPP          motions against the State Action
                                 19
                                       Motion to Strike, and Demurrers to the      plaintiffs’ TAC.
                                 20    TAC. (Individuals’ Motion at 9:13-16.)
                                 21

                                 22    Mikkelson and Snopes moved to dismiss       This exhibit is subject to judicial notice
                                       the “fee advancement causes of action”      only for the contents thereof, and not to
                                 23
                                       and striking all related allegations from   prove the truth of those contents. See
                                 24    the TAC. (Individuals’ Motion at 12:24-     Brightwell, 2017 WL 1653427, at *3
                                 25    26.)                                        (judicial notice “may not allow for the
                                                                                   introduction or consideration of
                                 26
                                                                                   disputed facts, or facts that would
                                 27                                                contradict those alleged in the
                                 28                                                complaint”). This exhibit is not
                                                                               - 45 -
                                                PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3326 Page 46 of 68



                                  1
                                       Citations to Individuals’ Exhibit 10       Objection
                                  2                                               judicially noticeable for the purpose of
                                  3                                               identifying which causes of action
                                                                                  constituted the “fee advancement causes
                                  4
                                                                                  of action.”
                                  5

                                  6    Mikkelson and Snopes’ Anti-SLAPP           This exhibit is subject to judicial notice
                                  7    Motions to Strike, and the matter it       only for the contents thereof, and not to
                                  8
                                       addressed, identical to that here, were    prove the truth of those contents. See
                                       comprehensively and fully briefed.         Brightwell, 2017 WL 1653427, at *3
                                  9    (Individuals’ Motion at 12:26-27.)         (judicial notice “may not allow for the
                                 10                                               introduction or consideration of
                                 11
                                                                                  disputed facts, or facts that would
                                                                                  contradict those alleged in the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               complaint”). This exhibit is not
      H RUTKAY L AW PC




                                 13                                               judicially noticeable to provide support
                                 14
                                                                                  for its claims that the matter addressed
                                                                                  in Snopes’ and Defendant Mikkelson’s
                                 15                                               Anti-SLAPP Motions, or the matter they
                                 16                                               addressed, were identical to those at
                                 17
                                                                                  issue here, or the characterization that
                                                                                  they were “comprehensively and fully
                                 18                                               briefed.”
                                 19

                                 20    The response to Defendant Mikkelson’s      This exhibit is subject to judicial notice
                                 21
                                       Anti-SLAPP Motion by the State Action      only for the contents thereof, and not to
                                       Plaintiffs included a brief, Richmond’s    prove the truth of those contents. See
                                 22    127-page       declaration    (including   Brightwell, 2017 WL 1653427, at *3
                                 23    exhibits), and Schoentrup’s declaration    (judicial notice “may not allow for the
                                 24
                                       and excerpts from three deposition         introduction or consideration of
                                       transcripts. (Individuals’ Motion at       disputed facts, or facts that would
                                 25    12:27-13:3.)                               contradict those alleged in the
                                 26                                               complaint”). This exhibit is not subject
                                 27
                                                                                  to judicial notice for any disputed

                                 28
                                                                              - 46 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3327 Page 47 of 68



                                  1
                                       Citations to Individuals’ Exhibit 10       Objection
                                  2                                               inferences that may be drawn from these
                                  3                                               facts.
                                  4

                                  5
                                       The response to Snopes’ Anti-SLAPP         This exhibit is subject to judicial notice
                                       Motion to Strike included Proper           only for the contents thereof, and not to
                                  6    Media’s opposition brief, Schoentrup       prove the truth of those contents. See
                                  7    and Richmond’s separate opposition         Brightwell, 2017 WL 1653427, at *3
                                  8
                                       brief, and multiple declarations.          (judicial notice “may not allow for the
                                       (Individuals’ Motion at 13:3-5.)           introduction or consideration of
                                  9                                               disputed facts, or facts that would
                                 10                                               contradict those alleged in the
                                 11
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for any disputed
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                               inferences that may be drawn from these
      H RUTKAY L AW PC




                                 13                                               facts.
                                 14

                                 15
                                       Defendant Mikkelson and Snopes then        This exhibit is subject to judicial notice
                                       filed a reply brief in support of their    only for the contents thereof, and not to
                                 16    respective Anti-SLAPP Motions to           prove the truth of those contents. See
                                 17    Strike. (Individuals’ Motion at 13:5-6.)   Brightwell, 2017 WL 1653427, at *3
                                 18
                                                                                  (judicial notice “may not allow for the
                                                                                  introduction or consideration of
                                 19                                               disputed facts, or facts that would
                                 20                                               contradict those alleged in the
                                 21
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for any disputed
                                 22                                               inferences that may be drawn from these
                                 23                                               facts.
                                 24
                                            Exhibit 11: Snopes Anti-SLAPP Order, entered in the State Action on August
                                 25
                                      22, 2019.
                                 26

                                 27

                                 28
                                                                              - 47 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3328 Page 48 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citation to Individuals’ Exhibit 11         Objection
                                  5
                                       The court in the State Action granted       This exhibit is subject to judicial notice
                                  6    Snopes and Defendant Mikkelson’s            for the limited purpose of identifying the
                                  7    Anti-SLAPP Motions and struck all           contents of the order entered in the State
                                       allegations   concerning     litigation     Action. See Brightwell, 2017 WL
                                  8
                                       funding and causes of action based on       1653427, at *3 (judicial notice “may not
                                  9    those claims. (Individuals’ Motion at       allow for the introduction or
                                 10    9:16-18.)                                   consideration of disputed facts, or facts
                                                                                   that would contradict those alleged in
                                 11
                                                                                   the complaint”). The Court may not
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                                judicially notice findings of facts made
      H RUTKAY L AW PC




                                 13                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 14
                                                                                   from another case exceeds the limits of
                                 15                                                Rule 201.” Wyatt, 315 F.3d at 1114.
                                 16

                                 17    The court in the State Action found that    This exhibit is subject to judicial notice
                                       the board’s authorization of the            for the limited purpose of identifying the
                                 18
                                       Mikkelson, Green, and Miller legal fee      contents of the order entered in the State
                                 19    advances was “in furtherance of the         Action. See Brightwell, 2017 WL
                                 20    exercise of free speech in connection       1653427, at *3 (judicial notice “may not
                                       with a public issue or an issue of public   allow for the introduction or
                                 21
                                       interest under CCP § 425.16(e).             consideration of disputed facts, or facts
                                 22    (Individuals’ Motion at 18-22.)             that would contradict those alleged in
                                 23                                                the complaint”). The Court may not
                                                                                   judicially notice findings of facts made
                                 24
                                                                                   in the State Action. “[W]e have held that
                                 25                                                taking judicial notice of findings of fact
                                 26                                                from another case exceeds the limits of
                                                                                   Rule 201.” Wyatt, 315 F.3d at 1114.
                                 27

                                 28
                                                                              - 48 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3329 Page 49 of 68



                                  1
                                       Citation to Individuals’ Exhibit 11          Objection
                                  2
                                       On August 28, 2019 and August 22,            This exhibit is subject to judicial notice
                                  3
                                       2019, respectively, the court in the State   for the limited purpose of identifying the
                                  4    Action    entered     orders      granting   contents of the order entered in the State
                                  5    Defendant Mikkelson’s and Snopes’            Action. See Brightwell, 2017 WL
                                       Anti-SLAPP      Motions,       dismissing    1653427, at *3 (judicial notice “may not
                                  6
                                       advancement causes of action and             allow for the introduction or
                                  7    striking   all    related     allegations.   consideration of disputed facts, or facts
                                  8    (Individuals’ Motion at 13:7-10.)            that would contradict those alleged in
                                                                                    the complaint”). The Court may not
                                  9
                                                                                    judicially notice findings of facts made
                                 10                                                 in the State Action. “[W]e have held that
                                 11                                                 taking judicial notice of findings of fact
600 W. B ROADWAY , S UITE 700




                                                                                    from another case exceeds the limits of
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                                    Rule 201.” Wyatt, 315 F.3d at 1114.
                                 13

                                 14    The Snopes and Mikkelson Anti-SLAPP          This exhibit is subject to judicial notice
                                 15    Orders provided factual and legal basis      for the limited purpose of identifying the
                                 16
                                       with detailed reasoning, further             contents of the order entered in the State
                                       indicating that they are final decisions     Action. See Brightwell, 2017 WL
                                 17    on the merits. (Individuals’ Motion at       1653427, at *3 (judicial notice “may not
                                 18    13:24-26.)                                   allow for the introduction or
                                 19
                                                                                    consideration of disputed facts, or facts
                                                                                    that would contradict those alleged in
                                 20                                                 the complaint”). The Court may not
                                 21                                                 judicially notice findings of facts made
                                 22
                                                                                    in the State Action. “[W]e have held that
                                                                                    taking judicial notice of findings of fact
                                 23                                                 from another case exceeds the limits of
                                 24                                                 Rule 201.” Wyatt, 315 F.3d at 1114.
                                 25
                                            Exhibit 12: Mikkelson Anti-SLAPP Order, entered in the State Action on
                                 26
                                      August 28, 2019.
                                 27

                                 28
                                                                               - 49 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3330 Page 50 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citations to Individuals’ Exhibit 12        Objection
                                  5
                                       The court in the State Action granted       This exhibit is subject to judicial notice
                                  6    Snopes and Defendant Mikkelson’s            for the limited purpose of identifying the
                                  7    Anti-SLAPP Motions and struck all           contents of the order entered in the State
                                       allegations   concerning     litigation     Action. See Brightwell, 2017 WL
                                  8
                                       funding and causes of action based on       1653427, at *3 (judicial notice “may not
                                  9    those claims. (Individuals’ Motion at       allow for the introduction or
                                 10    9:16-18.)                                   consideration of disputed facts, or facts
                                                                                   that would contradict those alleged in
                                 11
                                                                                   the complaint”). The Court may not
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                                judicially notice findings of facts made
      H RUTKAY L AW PC




                                 13                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 14
                                                                                   from another case exceeds the limits of
                                 15                                                Rule 201.” Wyatt, 315 F.3d at 1114.
                                 16

                                 17    The court in the State Action found that    This exhibit is subject to judicial notice
                                       the board’s authorization of the            for the limited purpose of identifying the
                                 18
                                       Mikkelson, Green, and Miller legal fee      contents of the order entered in the State
                                 19    advances was “in furtherance of the         Action. See Brightwell, 2017 WL
                                 20    exercise of free speech in connection       1653427, at *3 (judicial notice “may not
                                       with a public issue or an issue of public   allow for the introduction or
                                 21
                                       interest under CCP § 425.16(e).             consideration of disputed facts, or facts
                                 22    (Individuals’ Motion at 18-22.)             that would contradict those alleged in
                                 23                                                the complaint”). The Court may not
                                                                                   judicially notice findings of facts made
                                 24
                                                                                   in the State Action. “[W]e have held that
                                 25                                                taking judicial notice of findings of fact
                                 26                                                from another case exceeds the limits of
                                                                                   Rule 201.” Wyatt, 315 F.3d at 1114.
                                 27

                                 28
                                                                              - 50 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3331 Page 51 of 68



                                  1
                                       Citations to Individuals’ Exhibit 12         Objection
                                  2
                                       On August 28, 2019 and August 22,            This exhibit is subject to judicial notice
                                  3
                                       2019, respectively, the court in the State   for the limited purpose of identifying the
                                  4    Action    entered     orders      granting   contents of the order entered in the State
                                  5    Defendant Mikkelson’s and Snopes’            Action. See Brightwell, 2017 WL
                                       Anti-SLAPP      Motions,       dismissing    1653427, at *3 (judicial notice “may not
                                  6
                                       advancement causes of action and             allow for the introduction or
                                  7    striking   all    related     allegations.   consideration of disputed facts, or facts
                                  8    (Individuals’ Motion at 13:7-10.)            that would contradict those alleged in
                                                                                    the complaint”). The Court may not
                                  9
                                                                                    judicially notice findings of facts made
                                 10                                                 in the State Action. “[W]e have held that
                                 11                                                 taking judicial notice of findings of fact
600 W. B ROADWAY , S UITE 700




                                                                                    from another case exceeds the limits of
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                                    Rule 201.” Wyatt, 315 F.3d at 1114.
                                 13

                                 14    The Snopes and Mikkelson Anti-SLAPP          This exhibit is subject to judicial notice
                                 15    Orders provided factual and legal basis      for the limited purpose of identifying the
                                 16
                                       with detailed reasoning, further             contents of the order entered in the State
                                       indicating that they are final decisions     Action. See Brightwell, 2017 WL
                                 17    on the merits. (Individuals’ Motion at       1653427, at *3 (judicial notice “may not
                                 18    13:24-26.)                                   allow for the introduction or
                                 19
                                                                                    consideration of disputed facts, or facts
                                                                                    that would contradict those alleged in
                                 20                                                 the complaint”). The Court may not
                                 21                                                 judicially notice findings of facts made
                                 22
                                                                                    in the State Action. “[W]e have held that
                                                                                    taking judicial notice of findings of fact
                                 23                                                 from another case exceeds the limits of
                                 24                                                 Rule 201.” Wyatt, 315 F.3d at 1114.
                                 25

                                 26
                                       To-date, the State Court has considered This exhibit is subject to judicial notice
                                       the advancement issue at least twice and for the limited purpose of identifying the
                                 27    sided with Defendant Mikkelson both contents of the order entered in the State
                                 28
                                                                               - 51 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3332 Page 52 of 68



                                  1
                                       Citations to Individuals’ Exhibit 12  Objection
                                  2    times. (Individuals’ Motion at 19:25- Action. See Brightwell, 2017 WL
                                  3    27.)                                  1653427, at *3 (judicial notice “may not
                                                                             allow for the introduction or
                                  4
                                                                             consideration of disputed facts, or facts
                                  5                                          that would contradict those alleged in
                                  6                                          the complaint”). The Court may not
                                                                             judicially notice findings of facts made
                                  7
                                                                             in the State Action. “[W]e have held that
                                  8                                          taking judicial notice of findings of fact
                                  9                                          from another case exceeds the limits of
                                                                             Rule 201.” Wyatt, 315 F.3d at 1114.
                                 10

                                 11
                                       The court in the State Action held in      This exhibit is subject to judicial notice
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    granting Defendant Mikkelson’s Anti-       for the limited purpose of identifying the
      H RUTKAY L AW PC




                                 13    SLAPP Motion that Richmond failed to       contents of the order entered in the State
                                 14
                                       allege damages because Mikkelson,          Action. See Brightwell, 2017 WL
                                       Green, and Miller each executed            1653427, at *3 (judicial notice “may not
                                 15    undertakings. (Individuals’ Motion at      allow for the introduction or
                                 16    21:7-10.)                                  consideration of disputed facts, or facts
                                 17
                                                                                  that would contradict those alleged in
                                                                                  the complaint”). The Court may not
                                 18                                               judicially notice findings of facts made
                                 19                                               in the State Action. “[W]e have held that
                                 20
                                                                                  taking judicial notice of findings of fact
                                                                                  from another case exceeds the limits of
                                 21                                               Rule 201.” Wyatt, 315 F.3d at 1114.
                                 22

                                 23
                                            Exhibit 13: Snopes’ Demurrer (including Brief) to the TAC , filed in the State
                                 24
                                      Action on May 5, 2019.
                                 25
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 26
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 27
                                      alongside each proposition as applicable.
                                 28
                                                                             - 52 -
                                              PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3333 Page 53 of 68



                                  1
                                       Citation to Individuals’ Exhibit 13         Objection
                                  2
                                       The court in the State Action also          This exhibit is subject to judicial notice
                                  3
                                       sustained Snopes’ and Defendant             for the limited purpose of showing the
                                  4    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                  5    derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                       on ground that Richmond was not             “may not allow for the introduction or
                                  6
                                       qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                  7    (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in
                                  8                                                the complaint”). It provides no evidence
                                                                                   that such claims were in fact dismissed.
                                  9

                                 10         Exhibit 14: State Action plaintiffs’ Brief in opposition to Snopes’ Demurrer
                                 11   to the TAC, filed in the State Action on August 5, 2019.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12         Defendant Mikkelson cites to this exhibit for the following propositions.
      H RUTKAY L AW PC




                                 13   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 14   alongside each proposition as applicable.
                                 15    Citation to Individuals’ Exhibit 14         Objection
                                 16
                                       The court in the State Action also          This exhibit is subject to judicial notice
                                 17
                                       sustained Snopes’ and Defendant             for the limited purpose of showing the
                                 18    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                 19    derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                       on ground that Richmond was not             “may not allow for the introduction or
                                 20
                                       qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                 21    (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in
                                 22                                                the complaint”). It provides no evidence
                                                                                   that such claims were in fact dismissed.
                                 23

                                 24         Exhibit 15: Reply Brief in support of Snopes’ Demurrer to the TAC, filed in
                                 25   the State Action on August 9, 2019.
                                 26

                                 27

                                 28
                                                                              - 53 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3334 Page 54 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citation to Individuals’ Exhibit 15         Objection
                                  5
                                       The court in the State Action also          This exhibit is subject to judicial notice
                                  6    sustained Snopes’ and Defendant             for the limited purpose of showing the
                                  7    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                       derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                  8
                                       on ground that Richmond was not             “may not allow for the introduction or
                                  9    qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                 10    (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in
                                                                                   the complaint”). It provides no evidence
                                 11
                                                                                   that such claims were in fact dismissed.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Exhibit 16: Notice of Ruling on Snopes’ Demurrer to the TAC, filed by

                                 14   Snopes in the State Action on August 30, 2019.

                                 15         Defendant Mikkelson cites to this exhibit for the following propositions.

                                 16   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear

                                 17   alongside each proposition as applicable.

                                 18    Citations to Individuals’ Exhibit 16        Objection

                                 19    The court in the State Action also          This exhibit is subject to judicial notice
                                 20    sustained Snopes’ and Defendant             for the limited purpose of identifying the
                                       Mikkelson’s Demurrers and dismissed         contents of the order entered in the State
                                 21
                                       derivative breach of fiduciary duty claim   Action. See Brightwell, 2017 WL
                                 22    on ground that Richmond was not             1653427, at *3 (judicial notice “may not
                                 23    qualified    to    represent     Snopes.    allow for the introduction or
                                       (Individuals’ Motion at 9:22-25.)           consideration of disputed facts, or facts
                                 24
                                                                                   that would contradict those alleged in
                                 25                                                the complaint”). The Court may not
                                 26                                                judicially notice findings of facts made
                                                                                   in the State Action. “[W]e have held that
                                 27
                                                                                   taking judicial notice of findings of fact
                                 28
                                                                              - 54 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3335 Page 55 of 68



                                  1
                                       Citations to Individuals’ Exhibit 16        Objection
                                  2                                                from another case exceeds the limits of
                                  3                                                Rule 201.” Wyatt, 315 F.3d at 1114.
                                  4

                                  5
                                       In ruling on Snopes’ demurrer to            This exhibit is subject to judicial notice
                                       Richmond’s derivative claims, the State     for the limited purpose of identifying the
                                  6    Court held: “that Schoentrup have           contents of the order entered in the State
                                  7    hostile interests that disqualify them as   Action. See Brightwell, 2017 WL
                                  8
                                       adequate representatives of Snopes . . .    1653427, at *3 (judicial notice “may not
                                       judicially noticeable information before    allow for the introduction or
                                  9    the court demonstrates that Schoentrup      consideration of disputed facts, or facts
                                 10    and Richmond have conflicting interests     that would contradict those alleged in
                                 11
                                       with Snopes . . . Schoentrup and            the complaint”). The Court may not
                                       Richmond are not qualified to represent     judicially notice findings of facts made
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    Snopes.” (Individuals’ Motion at 17:18-     in the State Action. “[W]e have held that
      H RUTKAY L AW PC




                                 13    25.)                                        taking judicial notice of findings of fact
                                 14
                                                                                   from another case exceeds the limits of
                                                                                   Rule 201.” Wyatt, 315 F.3d at 1114.
                                 15

                                 16         Exhibit 17: Defendant Mikkelson’s Demurrer to the TAC (including Brief),
                                 17   filed in the State Action on May 7, 2019.
                                 18         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 19   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 20   alongside each proposition as applicable.
                                 21    Citation to Individuals’ Exhibit 17         Objection
                                 22
                                       The court in the State Action also          This exhibit is subject to judicial notice
                                 23    sustained Snopes’ and Defendant             for the limited purpose of showing the
                                 24    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                       derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                 25
                                       on ground that Richmond was not             “may not allow for the introduction or
                                 26    qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                 27    (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in

                                 28
                                                                              - 55 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3336 Page 56 of 68



                                  1
                                       Citation to Individuals’ Exhibit 17         Objection
                                  2                                                the complaint”). It provides no evidence
                                  3                                                that such claims were in fact dismissed.
                                  4
                                            Exhibit 18: State Action plaintiffs’ Brief in opposition to Defendant
                                  5
                                      Mikkelson’s Demurrer to the TAC, filed in the State Action on August 19, 2019.
                                  6
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                  7
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  8
                                      alongside each proposition as applicable.
                                  9
                                       Citation to Individuals’ Exhibit 18         Objection
                                 10

                                 11    The court in the State Action also          This exhibit is subject to judicial notice
600 W. B ROADWAY , S UITE 700




                                       sustained Snopes’ and Defendant             for the limited purpose of showing the
   S AN D IEGO , CA 92101




                                 12
                                       Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
      H RUTKAY L AW PC




                                 13    derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                 14    on ground that Richmond was not             “may not allow for the introduction or
                                       qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                 15
                                       (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in
                                 16                                                the complaint”). It provides no evidence
                                 17                                                that such claims were in fact dismissed.

                                 18         Exhibit 19: Reply Brief in support of Defendant Mikkelson’s Demurrer to the
                                 19   TAC, filed in the State Action on August 26, 2019.
                                 20         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 21   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 22   alongside each proposition as applicable.
                                 23    Citation to Individuals’ Exhibit 19         Objection
                                 24
                                       The court in the State Action also          This exhibit is subject to judicial notice
                                 25
                                       sustained Snopes’ and Defendant             for the limited purpose of showing the
                                 26    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                 27    derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                       on ground that Richmond was not             “may not allow for the introduction or
                                 28
                                                                              - 56 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3337 Page 57 of 68



                                  1
                                       Citation to Individuals’ Exhibit 19      Objection
                                  2    qualified     to   represent     Snopes. consideration of disputed facts, or facts
                                  3    (Individuals’ Motion at 9:22-25.)        that would contradict those alleged in
                                                                                the complaint”). It provides no evidence
                                  4
                                                                                that such claims were in fact dismissed.
                                  5

                                  6         Exhibit 20: Notice of Ruling on Defendant Mikkelson’s Demurrer to the TAC,
                                  7   filed by Defendant Mikkelson in the State Action on September 16, 2019.
                                  8         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  9   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 10   alongside each proposition as applicable.
                                 11    Citation to Individuals’ Exhibit 20         Objection
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
                                       The court in the State Action also          This exhibit is subject to judicial notice
      H RUTKAY L AW PC




                                 13    sustained Snopes’ and Defendant             for the limited purpose of showing the
                                 14    Mikkelson’s Demurrers and dismissed         contents thereof. See Brightwell, 2017
                                       derivative breach of fiduciary duty claim   WL 1653427, at *3 (judicial notice
                                 15
                                       on ground that Richmond was not             “may not allow for the introduction or
                                 16    qualified    to    represent     Snopes.    consideration of disputed facts, or facts
                                 17    (Individuals’ Motion at 9:22-25.)           that would contradict those alleged in
                                                                                   the complaint”). It provides no evidence
                                 18
                                                                                   that such claims were in fact dismissed.
                                 19

                                 20
                                            Exhibit 21: Richmond and Schoentrup Notice of Appeal of the Snopes Anti-

                                 21
                                      SLAPP Order, filed in the State Action on October 22, 2019.

                                 22
                                            Defendant Mikkelson cites to this exhibit for the following propositions.

                                 23
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear

                                 24
                                      alongside each proposition as applicable.

                                 25

                                 26

                                 27

                                 28
                                                                              - 57 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3338 Page 58 of 68



                                  1
                                       Citation to Individuals’ Exhibit 21        Objection
                                  2
                                       State Court plaintiffs appealed the There is no dispute that the State Action
                                  3
                                       orders granting Snopes and Defendant plaintiffs appealed the Snopes and
                                  4    Mikkelson’s Anti-SLAPP Motions to Mikkelson Anti-SLAPP Orders.
                                  5    Strike. (Individuals’ Motion at 9:26-27.)
                                  6
                                            Exhibit 22: Richmond and Schoentrup Notice of Appeal of the Mikkelson
                                  7
                                      Anti-SLAPP Order, filed in the State Action on October 28, 2019.
                                  8
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                  9
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 10
                                      alongside each proposition as applicable.
                                 11
                                       Citation to Individuals’ Exhibit 22        Objection
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13    State Court plaintiffs appealed the There is no dispute that the State Action
                                       orders granting Snopes and Defendant plaintiffs appealed the Snopes and
                                 14
                                       Mikkelson’s Anti-SLAPP Motions to Mikkelson Anti-SLAPP Orders.
                                 15    Strike. (Individuals’ Motion at 9:26-27.)
                                 16
                                            Exhibit 23: Richmond and Schoentrup’s Request for Dismissal of Appeal of
                                 17
                                      the Snopes’ Anti-SLAPP Order, filed in the State Action Appeal on January 21, 2020.
                                 18
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 19
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 20
                                      alongside each proposition as applicable.
                                 21
                                       Citation to Individuals’ Exhibit 23        Objection
                                 22

                                 23    State Court plaintiffs appealed the There is no dispute that the State Action
                                       orders granting Snopes and Defendant plaintiffs appealed the Snopes and
                                 24
                                       Mikkelson’s Anti-SLAPP Motions to Mikkelson Anti-SLAPP Orders.
                                 25    Strike. (Individuals’ Motion at 9:26-27.)
                                 26
                                            Exhibit 24: Appellant’s Opening Brief, filed in the State Action Appeal on
                                 27
                                      February 25, 2020.
                                 28
                                                                              - 58 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3339 Page 59 of 68



                                  1         The Individual Defendants make no citation to Exhibit 24 of their RJN.
                                  2   Accordingly, it should be disregarded in consideration of the Individuals’ Motion.
                                  3         Exhibit 25: Defendant Mikkelson’s Respondent’s Brief, filed in the State
                                  4   Action Appeal on June 10, 2020.
                                  5         The Individual Defendants make no citation to Exhibit 24 of their RJN.
                                  6   Accordingly, it should be disregarded in consideration of the Individuals’ Motion.
                                  7         Exhibit 26: Appellant’s Reply Brief, filed in the State Action Appeal on June
                                  8   30, 2020.
                                  9         The Individual Defendants make no citation to Exhibit 24 of their RJN.
                                 10   Accordingly, it should be disregarded in consideration of the Individuals’ Motion.
                                 11         Exhibit 27: Stipulation to Stay State Action pending outcome of State Action
600 W. B ROADWAY , S UITE 700




                                      Appeal, filed in the State Action on December 2, 2019.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 14   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 15   alongside each proposition as applicable.
                                 16    Citations to Individuals’ Exhibit 27         Objection
                                 17
                                       The parties to the State Action stipulated   There is no dispute that all matters in the
                                 18    that matters affected by the Anti-SLAPP      State Action are currently stayed
                                 19    rulings are automatically stayed by the      pending the outcome of the Anti-SLAPP
                                       appeal, except a demurrer filed by Dunn.     Appeal.
                                 20
                                       (Individuals’ Motion at 9:26-10:1.)
                                 21

                                 22    Richmond maintains claims in the State       There is no dispute that all matters in the
                                 23    Action, which are stayed pending appeal      State Action are currently stayed
                                       of the Mikkelson Anti-SLAPP Order.           pending the outcome of the Anti-SLAPP
                                 24
                                       (Individuals’ Motion at 18:6-9.)             Appeal.
                                 25

                                 26         Exhibit 28: Defendant Mikkelson’s Cross-Complaint against the State Action

                                 27   plaintiffs, filed in the State Action on October 31, 2017.

                                 28
                                                                               - 59 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3340 Page 60 of 68



                                  1         The Individual Defendants make no citation to Exhibit 24 of their RJN.
                                  2   Accordingly, it should be disregarded in consideration of the Individuals’ Motion.
                                  3         Exhibit 29: Judgment granting Defendant Mikkelson claim for equitable relief
                                  4   under Corporations Code § 709, filed in the State Action on April 16, 2018.
                                  5         The Individual Defendants make no citation to Exhibit 24 of their RJN.
                                  6   Accordingly, it should be disregarded in consideration of the Individuals’ Motion.
                                  7         Exhibit 30: Order entered in the State Action on July 12, 2017.
                                  8         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  9   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 10   alongside each proposition as applicable.
                                 11    Citation to Individuals’ Exhibit 30         Objection
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
                                       The court in the State Action repeatedly    This exhibit is subject to judicial notice
      H RUTKAY L AW PC




                                 13    recognized     the    extensive     harm    for the limited purpose of identifying the
                                 14    Richmond, and/or his company Proper         contents of the order entered in the State
                                       Media, inflicted on Snopes through its      Action. (See Brightwell, 2017 WL
                                 15
                                       issuance of a preliminary injunction        1653427, at *3 (judicial notice “may not
                                 16    enjoining Proper Media and its agents       allow for the introduction or
                                 17    from withholding Snopes revenues and        consideration of disputed facts, or facts
                                       property,    among      other     things.   that would contradict those alleged in
                                 18
                                       (Individuals’ Motion at 17:26-2.)           the complaint”).) The Court may not
                                 19                                                judicially notice findings of facts made
                                 20                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 21
                                                                                   from another case exceeds the limits of
                                 22                                                Rule 201.” (Wyatt, 315 F.3d at 1114.)
                                 23                                                This exhibit provides no support for the
                                                                                   fact that Richmond has caused
                                 24
                                                                                   “extensive harm” to Snopes by his
                                 25                                                claims in the State Action.
                                 26
                                            Exhibit 31: Order entered in the State Action on August 22, 2017, granting
                                 27
                                      Snopes’ motion for preliminary injunction.
                                 28
                                                                              - 60 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3341 Page 61 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citations to Individuals’ Exhibit 31        Objection
                                  5
                                       In the State Action, Richmond moved         This exhibit is subject to judicial notice
                                  6    for a preliminary injunction to enjoin      for the limited purpose of showing the
                                  7    Snopes from advancing further legal         contents thereof. See Brightwell, 2017
                                       fees to Mikkelson, Green, and Miller,       WL 1653427, at *3 (judicial notice
                                  8
                                       and requiring them to disgorge fees         “may not allow for the introduction or
                                  9    already advanced, which the court in the    consideration of disputed facts, or facts
                                 10    State Action denied. (Individuals’          that would contradict those alleged in
                                       Motion at 12:21-23.)                        the complaint”).
                                 11
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                       The court in the State Action repeatedly    This exhibit is subject to judicial notice
                                 13    recognized     the    extensive     harm    for the limited purpose of identifying the
                                 14    Richmond, and/or his company Proper         contents of the order entered in the State
                                       Media, inflicted on Snopes through its      Action. See Brightwell, 2017 WL
                                 15
                                       issuance of a preliminary injunction        1653427, at *3 (judicial notice “may not
                                 16    enjoining Proper Media and its agents       allow for the introduction or
                                 17    from withholding Snopes revenues and        consideration of disputed facts, or facts
                                       property,    among      other     things.   that would contradict those alleged in
                                 18
                                       (Individuals’ Motion at 17:26-2.)           the complaint”). The Court may not
                                 19                                                judicially notice findings of facts made
                                 20                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 21
                                                                                   from another case exceeds the limits of
                                 22                                                Rule 201.” Wyatt, 315 F.3d at 1114. This
                                 23                                                exhibit provides no support for the fact
                                                                                   that Richmond has caused “extensive
                                 24
                                                                                   harm” to Snopes by his claims in the
                                 25                                                State Action.
                                 26
                                            Exhibit 32: Order entered in the State Action on September 7, 2017.
                                 27

                                 28
                                                                              - 61 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3342 Page 62 of 68



                                  1         Defendant Mikkelson cites to this exhibit for the following propositions.
                                  2   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                  3   alongside each proposition as applicable.
                                  4    Citations to Individuals’ Exhibit 32        Objection
                                  5
                                       The court in the State Action repeatedly    This exhibit is subject to judicial notice
                                  6    recognized     the    extensive     harm    for the limited purpose of identifying the
                                  7    Richmond, and/or his company Proper         contents of the order entered in the State
                                       Media, inflicted on Snopes through its      Action. See Brightwell, 2017 WL
                                  8
                                       issuance of a preliminary injunction        1653427, at *3 (judicial notice “may not
                                  9    enjoining Proper Media and its agents       allow for the introduction or
                                 10    from withholding Snopes revenues and        consideration of disputed facts, or facts
                                       property,    among      other     things.   that would contradict those alleged in
                                 11
                                       (Individuals’ Motion at 17:26-2.)           the complaint”). The Court may not
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12                                                judicially notice findings of facts made
      H RUTKAY L AW PC




                                 13                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                 14
                                                                                   from another case exceeds the limits of
                                 15                                                Rule 201.” Wyatt, 315 F.3d at 1114. This
                                 16                                                exhibit provides no support for the fact
                                                                                   that Richmond has caused “extensive
                                 17
                                                                                   harm” to Snopes by his claims in the
                                 18                                                State Action.
                                 19
                                            Exhibit 33: Order entered in the State Action on June 5, 2018.
                                 20
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 21
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 22
                                      alongside each proposition as applicable.
                                 23
                                       Citations to Individuals’ Exhibit 33        Objection
                                 24

                                 25    The court in the State Action repeatedly    This exhibit is subject to judicial notice
                                       recognized     the    extensive    harm     for the limited purpose of identifying the
                                 26
                                       Richmond, and/or his company Proper         contents of the order entered in the State
                                 27    Media, inflicted on Snopes through its      Action. See Brightwell, 2017 WL
                                 28    issuance of a preliminary injunction        1653427, at *3 (judicial notice “may not
                                                                              - 62 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3343 Page 63 of 68



                                  1
                                       Citations to Individuals’ Exhibit 33        Objection
                                  2    enjoining Proper Media and its agents       allow for the introduction or
                                  3    from withholding Snopes revenues and        consideration of disputed facts, or facts
                                       property,     among      other    things.   that would contradict those alleged in
                                  4
                                       (Individuals’ Motion at 17:26-2.)           the complaint”). The Court may not
                                  5                                                judicially notice findings of facts made
                                  6                                                in the State Action. “[W]e have held that
                                                                                   taking judicial notice of findings of fact
                                  7
                                                                                   from another case exceeds the limits of
                                  8                                                Rule 201.” Wyatt, 315 F.3d at 1114. This
                                  9                                                exhibit provides no support for the fact
                                                                                   that Richmond has caused “extensive
                                 10
                                                                                   harm” to Snopes by his claims in the
                                 11                                                State Action.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                            Exhibit 34: Snopes’ Interpleader Complaint, filed on January 25, 2018, and
                                 13
                                      consolidated with the State Action.
                                 14
                                            Defendant Mikkelson cites to this exhibit for the following propositions.
                                 15
                                      Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 16
                                      alongside each proposition as applicable.
                                 17
                                       Citations to Individuals’ Exhibit 34        Objection
                                 18

                                 19    Mikkelson asserted a cross-complaint in     This exhibit is subject to judicial notice
                                 20    the State Action as a shareholder “to       only for the contents thereof, and not to
                                       ensure the accuracy of the corporation’s    prove the truth of those contents. See
                                 21
                                       shareholder    ledger     and     secure    Brightwell, 2017 WL 1653427, at *3
                                 22    confirmation of the duly elected Board      (judicial notice “may not allow for the
                                 23    of Directors—an action made necessary       introduction or consideration of
                                       by Proper Media and Richmond’s              disputed facts, or facts that would
                                 24
                                       continued false assertion (against          contradict those alleged in the
                                 25    overwhelmingly             contradictory    complaint”). This exhibit provides no
                                 26    evidence) that Proper Media was an          support for the Individual Defendants’
                                       SMG shareholder. (Individuals’ Motion       characterization      of       Defendant
                                 27
                                       at 20:11-17.)                               Mikkelson’s own cross-complaint in the
                                 28
                                                                              - 63 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3344 Page 64 of 68



                                  1
                                       Citations to Individuals’ Exhibit 34       Objection
                                  2                                               State Action, that his cross-complaint
                                  3                                               was brought in any capacity as an agent
                                                                                  of Snopes, or that any assertions by
                                  4
                                                                                  Proper Media were “false” or “against
                                  5                                               overwhelmingly            contradictory
                                  6                                               evidence.”
                                  7

                                  8
                                       In the Interpleader component of the       This exhibit is subject to judicial notice
                                       State Action, Defendant Mikkelson          only for the contents thereof, and not to
                                  9    claimed no personal interest in the        prove the truth of those contents. See
                                 10    shares at issue, but instead sought to     Brightwell, 2017 WL 1653427, at *3
                                 11
                                       enforce a divorce settlement “and at the   (judicial notice “may not allow for the
                                       same time sought to assist [Snopes] in     introduction or consideration of
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    settling ownership of its shares.”         disputed facts, or facts that would
      H RUTKAY L AW PC




                                 13    (Individuals’ Motion at 20:21-21:4.)       contradict those alleged in the
                                 14
                                                                                  complaint”). This exhibit is not subject
                                                                                  to judicial notice for the purpose of
                                 15                                               establishing that Defendant had no
                                 16                                               personal interest in the issues at stake in
                                 17
                                                                                  the Interpleader Action.

                                 18
                                       Defendant Mikkelson won judgment on        There is no dispute that the court in the
                                 19    his Interpleader Cross-Claim seeking       State Action granted judgment in favor
                                 20    enforcement of his divorce settlement.     of Defendant Mikkelson’s Interpleader
                                 21
                                       (Individuals’ Motion at 21:4.)             cross-claim. However, such judgment is
                                                                                  currently pending appeal.
                                 22

                                 23         Exhibit 35: Defendant Mikkelson’s Interpleader Cross-Complaint, filed in the
                                 24   State Action on May 18, 2018
                                 25         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 26   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 27   alongside each proposition as applicable.
                                 28
                                                                              - 64 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3345 Page 65 of 68



                                  1
                                       Citations to Individuals’ Exhibit 35       Objection
                                  2
                                       Mikkelson asserted a cross-complaint in    This exhibit is subject to judicial notice
                                  3
                                       the State Action as a shareholder “to      only for the contents thereof, and not to
                                  4    ensure the accuracy of the corporation’s   prove the truth of those contents. See
                                  5    shareholder    ledger     and     secure   Brightwell, 2017 WL 1653427, at *3
                                       confirmation of the duly elected Board     (judicial notice “may not allow for the
                                  6
                                       of Directors—an action made necessary      introduction or consideration of
                                  7    by Proper Media and Richmond’s             disputed facts, or facts that would
                                  8    continued false assertion (against         contradict those alleged in the
                                       overwhelmingly             contradictory   complaint”). This exhibit provides no
                                  9
                                       evidence) that Proper Media was an         support for the Individual Defendants’
                                 10    SMG shareholder. (Individuals’ Motion      characterization      of       Defendant
                                 11    at 20:11-17.)                              Mikkelson’s own cross-complaint in the
600 W. B ROADWAY , S UITE 700




                                                                                  State Action, that his cross-complaint
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                                  was brought in any capacity as an agent
                                 13                                               of Snopes, or that any assertions by
                                 14                                               Proper Media were “false” or “against
                                                                                  overwhelmingly              contradictory
                                 15
                                                                                  evidence.”
                                 16

                                 17    In the Interpleader component of the       This exhibit is subject to judicial notice
                                 18    State Action, Defendant Mikkelson          only for the contents thereof, and not to
                                 19
                                       claimed no personal interest in the        prove the truth of those contents. See
                                       shares at issue, but instead sought to     Brightwell, 2017 WL 1653427, at *3
                                 20    enforce a divorce settlement “and at the   (judicial notice “may not allow for the
                                 21    same time sought to assist [Snopes] in     introduction or consideration of
                                 22
                                       settling ownership of its shares.”         disputed facts, or facts that would
                                       (Individuals’ Motion at 20:21-21:4.)       contradict those alleged in the
                                 23                                               complaint”). This exhibit is not subject
                                 24                                               to judicial notice for the purpose of
                                 25
                                                                                  establishing that Defendant had no
                                                                                  personal interest in the issues at stake in
                                 26                                               the Interpleader Action.
                                 27

                                 28
                                                                              - 65 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3346 Page 66 of 68



                                  1
                                       Citations to Individuals’ Exhibit 35       Objection
                                  2
                                       Defendant Mikkelson won judgment on        There is no dispute that the court in the
                                  3
                                       his Interpleader Cross-Claim seeking       State Action granted judgment in favor
                                  4    enforcement of his divorce settlement.     of Defendant Mikkelson’s Interpleader
                                  5    (Individuals’ Motion at 21:4.)             cross-claim. However, such judgment is
                                                                                  currently pending appeal.
                                  6

                                  7         Exhibit 36: Judgment granting Defendant Mikkelson’s Interpleader Cross-
                                  8   Complaint, filed in the State Action on May 29, 2019.
                                  9         Defendant Mikkelson cites to this exhibit for the following propositions.
                                 10   Plaintiff’s objections to Defendant Mikkelson’s Request for Judicial Notice appear
                                 11   alongside each proposition as applicable.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12    Citations to Individuals’ Exhibit 36       Objection
      H RUTKAY L AW PC




                                 13
                                       Mikkelson asserted a cross-complaint in    This exhibit is subject to judicial notice
                                 14
                                       the State Action as a shareholder “to      only for the contents thereof, and not to
                                 15    ensure the accuracy of the corporation’s   prove the truth of those contents. See
                                 16    shareholder    ledger     and     secure   Brightwell, 2017 WL 1653427, at *3
                                       confirmation of the duly elected Board     (judicial notice “may not allow for the
                                 17
                                       of Directors—an action made necessary      introduction or consideration of
                                 18    by Proper Media and Richmond’s             disputed facts, or facts that would
                                 19    continued false assertion (against         contradict those alleged in the
                                       overwhelmingly             contradictory   complaint”). This exhibit provides no
                                 20
                                       evidence) that Proper Media was an         support for the Individual Defendants’
                                 21    SMG shareholder. (Individuals’ Motion      characterization      of       Defendant
                                 22    at 20:11-17.)                              Mikkelson’s own cross-complaint in the
                                                                                  State Action, that his cross-complaint
                                 23
                                                                                  was brought in any capacity as an agent
                                 24                                               of Snopes, or that any assertions by
                                 25                                               Proper Media were “false” or “against
                                                                                  overwhelmingly              contradictory
                                 26
                                                                                  evidence.”
                                 27

                                 28
                                                                              - 66 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3347 Page 67 of 68



                                  1
                                       Citations to Individuals’ Exhibit 36       Objection
                                  2
                                       The court in the State Action entered      This exhibit is subject to judicial notice
                                  3
                                       judgment in favor of Defendant             only for the contents thereof, and not to
                                  4    Mikkelson on his § 709 cross-claim         prove the truth of those contents. See
                                  5    against Richmond, Schoentrup, and          Brightwell, 2017 WL 1653427, at *3
                                       Proper Media for which he is               (judicial notice “may not allow for the
                                  6
                                       unquestionably entitled to indemnity       introduction or consideration of
                                  7    from Snopes under the Corporations         disputed facts, or facts that would
                                  8    Code. (Individuals’ Motion at 20:18-       contradict those alleged in the
                                       20.)                                       complaint”). This exhibit provides no
                                  9
                                                                                  support for the Individual Defendants’
                                 10                                               argument       that     Defendant       is
                                 11                                               “unquestionable entitled to indemnity
600 W. B ROADWAY , S UITE 700




                                                                                  from Snopes under the Corporations
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                                  Code.”
                                 13

                                 14    In the Interpleader component of the       This exhibit is subject to judicial notice
                                 15    State Action, Defendant Mikkelson          only for the contents thereof, and not to
                                 16
                                       claimed no personal interest in the        prove the truth of those contents. See
                                       shares at issue, but instead sought to     Brightwell, 2017 WL 1653427, at *3
                                 17    enforce a divorce settlement “and at the   (judicial notice “may not allow for the
                                 18    same time sought to assist [Snopes] in     introduction or consideration of
                                 19
                                       settling ownership of its shares.”         disputed facts, or facts that would
                                       (Individuals’ Motion at 20:21-21:4.)       contradict those alleged in the
                                 20                                               complaint”). This exhibit is not subject
                                 21                                               to judicial notice for the purpose of
                                 22
                                                                                  establishing that Defendant had no
                                                                                  personal interest in the issues at stake in
                                 23                                               the Interpleader Action.
                                 24

                                 25    Defendant Mikkelson won judgment on There is no dispute that the court in the
                                 26
                                       his Interpleader Cross-Claim seeking State Action granted judgment in favor
                                       enforcement of his divorce settlement. of Defendant Mikkelson’s Interpleader
                                 27    (Individuals’ Motion at 21:4.)
                                 28
                                                                              - 67 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 19 Filed 01/12/21 PageID.3348 Page 68 of 68



                                  1
                                       Citations to Individuals’ Exhibit 36         Objection
                                  2                                                 cross-claim. However, such judgment is
                                  3                                                 currently pending appeal.
                                  4
                                      III.   CONCLUSION
                                  5
                                             For the foregoing reasons, Plaintiff Christopher Richmond respectfully
                                  6
                                      requests that the Court disregard all disputed facts and arguments premised on
                                  7
                                      exhibits to the Snopes RJN and the Individuals’ RJN that are either inappropriate for
                                  8
                                      judicial notice entirely, or for the limited purpose of establishing the fact of their
                                  9
                                      existence.
                                 10

                                 11
                                       Dated: January 11, 2021                HRUTKAY LAW PC
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13
                                                                              By:     s/ Matthew Hrutkay
                                 14                                                  Matthew Hrutkay
                                 15                                           600 W. Broadway, Suite 700
                                                                              San Diego, CA 92101
                                 16                                           matt.hrutkay@hrutkaylaw.com
                                 17                                           and
                                 18                                           TENCER SHERMAN LLP
                                 19                                           Philip C. Tencer, Esq., Bar No. 173818
                                                                              12520 High Bluff Drive, Suite 230
                                 20                                           San Diego, CA 92130
                                                                              phil@tencersherman.com
                                 21
                                                                              Attorneys for Plaintiff CHRISTOPHER
                                 22                                           RICHMOND
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                               - 68 -
                                               PLALINTIFF’S OMNIBUS OBJECTIONS TO DEFENDANTS’ REQUESTS FOR JUDICAL NOTICE
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
